Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-2 Filed: 08/18/20 Page: 1 of 58 PAGEID #: 151




                         EXHIBIT 2
        Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-2 Filed: 08/18/20 Page: 2 of 58 PAGEID #: 152
                                                                                                        COMMERCIAL ARBITRATION RULES
                                                                                                             DEMAND FOR ARBITRATION

                       For Consumer or Employment cases, please visit www.adr.org for appropriate forms.

 You are hereby notiﬁed that a copy of our arbitration agreement and this demand are being ﬁled with the American Arbitration Association with a
 request that it commence administration of the arbitration. The AAA will provide notice of your opportunity to ﬁle an answering statement.

 Name of Respondent: Shugert Family Investments, LLC                             Name of Representative (if known): Scott M. Zurakowski, Esq.

 Address:                                                                        Name of Firm (if applicable): Krugliak, Wilkins, Griffiths & Dougherty, Co. L.P.A.
            63568 County Home Road
                                                                                 Representative’s Address: 4775 Munson Street, N.W. / P.O. Box 36963

 City: Lore City                       State: OH             Zip Code:   43755   City: Canton                              State: OH             Zip Code: 44735

 Phone No.:                            Fax No.:                                  Phone No.: 330-497-0700                   Fax No.: 330-497-4020

 Email Address:                                                                  Email Address: szurakowski@kwgd.com

 The named claimant, a party to an arbitration agreement which provides for arbitration under the Commercial Arbitration Rules of the American
 Arbitration Association, hereby demands arbitration.
 Brief Description of the Dispute:

 Declaratory action -- Gulfport is seeking a declaration that Gulfport paid royalties consistent with language in the Oil and Gas Leases at issue.


 Dollar Amount of Claim: $ N/A                                                   Other Relief Sought:
                                                                                    Attorneys Fees        Interest      Arbitration Costs
                                                                                    Punitive/ Exemplary         Other

 Amount enclosed: $ $750                                         In accordance with Fee Schedule:          Flexible Fee Schedule         Standard Fee Schedule

 Please describe the qualiﬁcations you seek for arbitrator(s) to be appointed to hear this dispute:



 Experience arbitrating oil and gas royalty disputes.


 Hearing locale: Oklahoma City, Oklahoma                           (check one)        Requested by Claimant          Locale provision included in the contract

 Estimated time needed for hearings overall:
                                                                                 Type of Business: Claimant: Oil and gas exploration and production
                       hours or                       days
                                                                                                     Respondent: Landowner - Livestock/Cattle

 Are any parties to this arbitration, or their controlling shareholder or parent company, from different countries than each other? No

 Signature (may be signed by a representative): /s/ Daniel T. Donovan            Date:   03/27/2017
 Name of Claimant: Gulfport Energy Corp.                                         Name of Representative: Daniel T. Donovan

 Address (to be used in connection with this case):                              Name of Firm (if applicable): Kirkland & Ellis LLP

 14313 North May Avenue, Suite 100                                               Representative’s Address: 655 Fifteenth Street, N.W.

 City: Oklahoma City                   State: OK             Zip Code:   73134   City: Washington                          State: DC             Zip Code:   20005


 Phone No.: 405-848-8807               Fax No.:                                  Phone No.: 202-879-5174                   Fax No.: 202-879-5200

 Email Address: zsimpson@gulfportenergy.com                                      Email Address: daniel.donovan@kirkland.com

 To begin proceedings, please send a copy of this Demand and the Arbitration Agreement, along with the ﬁling fee as provided for in the Rules, to:
 American Arbitration Association, Case Filing Services, 1101 Laurel Oak Road, Suite 100 Voorhees, NJ 08043. At the same time, send the original
 Demand to the Respondent.

Please visit our website at www.adr.org if you would like to ﬁle this case online. AAA Case Filing Services can be reached at 877-495-4185.
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-2 Filed: 08/18/20 Page: 3 of 58 PAGEID #: 153




                   AMERICAN ARBITRATION ASSOCIATION
 __________________________________
                                     )
 Gulfport Energy Corporation         )
                                     )
       Plaintiffs,                   )
                                     )
              v.                     )      Arb. No. ________________
                                     )
 Shugert Family Investments, LLC     )
                                     )
       Defendant.                    )
 ___________________________________ )

                          DEMAND FOR DECLARATORY RELIEF

        Plaintiff Gulfport Energy Corporation (“Gulfport”) initiates this action against Defendant

 Shugert Family Investments, LLC (“Defendant”) and states as follows:

        1.      Gulfport is an oil and gas exploration and production company. As part of its

 business, Gulfport acquires leases granting it the right to explore for and produce oil, gas, and

 other hydrocarbons.

        2.      Defendant entered into oil and gas leases and an addendum (“Leases”) with

 Patriot Land Company, LLC (“Patriot”). Copies of the Leases at issue here are attached as

 Exhibit A. Gulfport has an interest in the Leases. Pursuant to the Leases, Gulfport has the right

 to explore for and produce gas from Defendant’s property. In exchange, Defendant receives the

 right to royalty payments.

        3.      Gulfport seeks a single declaration: Gulfport seeks a declaration that it paid

 royalties consistent with the language of the Leases.

                                          THE PARTIES

        4.      Gulfport is a Delaware corporation with its principal place of business in

 Oklahoma City, Oklahoma.
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-2 Filed: 08/18/20 Page: 4 of 58 PAGEID #: 154




         5.        Defendant is a limited liability company organized under the laws of the state of

 Ohio.

                                           JURISDICTION

         6.        This matter is properly before the American Arbitration Association as an

 individual arbitration because the Leases contain arbitration clauses stating:

         ARBITRATION. In the event of a disagreement between Lessor and Lessee
         concerning this Lease or the associated Order of Payment, performance
         thereunder, or damages caused by Lessee’s operations, the resolution of all such
         disputes shall be determined by arbitration in accordance with the rules of the
         American Arbitration Association. Arbitration shall be the exclusive remedy and
         cover all disputes, including but not limited to, the formation, execution, validity
         and performance of the Lease and Order of Payment. All fees and costs
         associated with the arbitration shall be borne equally by Lessor and Lessee.

 See Ex. A at 6.

                                                 FACTS

         7.        In May 2011, K & S Shugert Farm Family Limited Partnership entered into the

 Leases with Patriot Land Company LLC. Defendant acquired the Leases from K & S Shugert

 Farm Family Limited Partnership in August 2012.

         8.        Gulfport acquired an interest in the Leases from Patriot on June 30 and November

 22, 2011.

                                                   The Leases

         9.        The calculation of royalties is governed by the terms of the Leases.

         10.       The Leases contain a “Payments to Lessor” clause that provides, in part, as

 follows:

         PAYMENTS TO LESSOR. In addition to the bonus payment paid by Lessee for
         the execution hereof, Lessee covenants to pay Lessor, proportionate to Lessor’s
         percentage of ownership as follows: …

         (B) ROYALTY: To pay Lessor as Royalty, less all taxes, assessments, and
         adjustments on production from the Leasehold, as follows:


                                                    2
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-2 Filed: 08/18/20 Page: 5 of 58 PAGEID #: 155




        1. OIL: To deliver to the credit of Lessor a Royalty equal to fifteen percent (15%)
        of the gross revenue realized by Lessee for all oil and any constituents thereof
        produced and marketed from the Leasehold, less the cost to transport, handle,
        separate, meter, treat, process and market the oil.

        2. GAS: To pay Lessor an amount equal to fifteen percent (15%) of the gross
        revenue realized by Lessee for all gas and the constituents thereof produced and
        marketed from the Leasehold, less the cost to transport, gather, dehydrate,
        compress, market, meter, treat and process the gas and any losses in volumes to
        point of measurement that determines the revenue realized by Lessee.

 See Ex. A at 3.

        11.        In the Addendum, the Leases also contain a Market Enhancement Clause

 (“MEC”) that provides:

        Market Enhancement Clause - It is agreed between the Lessor and Lessee that,
        notwithstanding any language herein to the contrary, all oil, gas or other proceeds
        accruing to the Lessor under this lease or by state law shall be without deduction,
        directly or indirectly, for the cost of producing, gathering, storing, dehydrating
        and marketing the oil, gas and other products produced hereunder to transform the
        product into marketable form; however, any such costs which result in enhancing
        the value of the marketable oil, gas or other products to receive a better price may
        be deducted from Lessor’s share of production so long as they are based on
        Lessee’s actual cost of such enhancements. However, in no event shall Lessor
        receive a price that is less than, or more than, the price received by Lessee.

 See Ex. A at 9.

        12.        In the Addendum, the Leases also contain an “Audit” provision:

        Audit- Lessor shall have the right to request an itemized list of deductions from
        Lessee once in any 12 month period by written request.

 See Ex. A at 12.

                                             COUNT ONE

                                           Declaratory Relief

        13.        Gulfport incorporates by reference the preceding paragraphs as set forth herein.

        14.        Pursuant to the Leases, Gulfport has already paid Defendant Shugert Family

 Investments, LLC over $9 million.




                                                    3
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-2 Filed: 08/18/20 Page: 6 of 58 PAGEID #: 156




           15.    Defendant claims that Gulfport owes it additional royalties. Its leading argument

 is that the deduction language in the MEC is “subservient” to the first sentence of the clause and

 therefore should be ignored. Defendant also maintains that Gulfport charged deductions it did

 not actually incur.

           16.    Gulfport maintains that it paid royalties consistent with the language of the

 Leases.

           17.    The gas produced from Defendant’s property, pursuant to the Leases, is

 marketable at or near the wellhead.

           18.    The post-production costs incurred from the time the gas is marketable at or near

 the wellhead until the point of downstream sale enhance the value of the gas.

           19.    Because the gas produced from Defendant’s property is marketable at or near the

 wellhead, and because the post-production costs enhance the value of that marketable gas,

 Gulfport is and was entitled to include a pro rata share of post-production costs in calculating the

 royalties due.

           20.    Furthermore, the relevant post-production costs are and have been based on

 Gulfport’s actual cost of such enhancements.

           21.    Moreover, royalties paid to Defendant have not been based on a price that is less

 than the price received by Gulfport.

           22.    Gulfport is thus entitled to a declaration that it paid royalties consistent with the

 language of the Leases.




                                                    4
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-2 Filed: 08/18/20 Page: 7 of 58 PAGEID #: 157




                                       PRAYER FOR RELIEF

        WHEREFORE, Gulfport respectfully requests judgment as follows:

        (a)    A declaration that the Leases provide that Gulfport may charge a pro rata share of

 post-production costs incurred to enhance the value of the marketable gas against the lessor's

 royalty;

        (b)    A declaration that Gulfport paid royalties to Defendant consistent with the

 language of the Leases; and

        (c)    Provide such other and further relief as the arbitrator may deem proper.




                                               5
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-2 Filed: 08/18/20 Page: 8 of 58 PAGEID #: 158




 DATED: March 27, 2017                      Respectfully submitted,



                                                /s/ Daniel T. Donovan
                                            Daniel T. Donovan
                                            Ragan Naresh
                                            KIRKLAND & ELLIS LLP
                                            655 Fifteenth St. NW, Suite 1200
                                            Washington, DC 20005

                                            Counsel for Gulfport Energy Corporation




                                        6
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-2 Filed: 08/18/20 Page: 9 of 58 PAGEID #: 159




                                CERTIFICATE OF SERVICE

        I hereby certify that on March 27, 2017, true and correct copies of the foregoing were

 served on the following by email:

 William G. Williams
 Scott M. Zurakowski
 Matthew W. Onest
 KRUGLIAK, WILKINS, GRIFFITHS & DOUGHERTY CO., L.P.A.
 475 Munson Street, N.W./P.O. Box 36963
 Canton, Ohio 44735
 Tel: (330) 479-0700

 Attorneys for Shugert Family Investments, LLC


                                                     /s/ Daniel Donovan
                                                  Daniel T. Donovan

                                                  Counsel for Gulfport Energy Corporation
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-2 Filed: 08/18/20 Page: 10 of 58 PAGEID #: 160




                         EXHIBIT A
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            24 of11
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 30 #: 161




                                                            PAID-UP
                                                      OIL & GAS LEASE
                                                      74() -4 8'1-SZ..70
                This Lease made 01-04-11, by and between: K and S Sbugert Farms Limited Partnership,
      FamUy Limited Partnenhip, whose address is 63568 County Home Rd, Lore City, OH 431SS hereinafter
      collectively called "Lessor,"
               and
                Patriot Land Company, LLC, whose address is 7716 Depot Rd, Unit J, Lisbon OH 44432,
      hereinafter called "Lessee."

               WITNESSEm, that for and in consideration of Ten Dollars ($10.00) and other good and valuable
      consideration, the receipt and sufficiency of which is hereby acknowledged, and of the mutual covenants
      and agreements hereinafter set forth, the Lessor and Lessee agree as follows:

                LEASING CLAUSE, Lessor hereby leases exclusively to Lessee all the oil and gas (including. but not
       lbimed to coal seam gas, coalbed methane gas. coalbed gas, methane gas. gob gas, occluded methane/natmal gas
      and all BSSOCiated natural gas and other hydrocarbons and non-hydrocarbons contained in, associated with,
      emitting from, or produced/originating within any fimnation, gob area, mined-out area, coal seam, and all
      communicating mnes), and their liquid or gaseous constituents, whether hydrocarbon or non-hydrocarbon,
      underlying the land herein leased, together with such exclusive rights as may be necessmy or convenient for
      Lessee, at its election, to explore for, develop, produce, measure, and market production froan the Leasehold,
      and ftom adjoining lands, using methods and techniques which are not restricted to current rechnology,
      including the right to conduct geophysical and other exploratory tests; ID drill, maintain, operate, cease ID operate,
      plug, abandon, and remove wells; to use or install roads, electric power and telephone facilities, and to construct
      pipelines with appurtenant facilities, including data acquisition, compression and co)Jection facifnies for use in
      the production and transporCation of products from the Leasehold or fiom neighboring ]and!! across the
      Leasehold, to use oil. gas, to operate, maintain, repair. and remove material and equipment; to use and
      occupy the subsurface for a wellbore or wcllbores to drill across, through and under the Leasehold.
               DESCRIPTION, The Leasehold is located in the Township ofKirlcwood, in the County of
      Belmont, in the State of Ohio, and described as follows:
      Township: 9 Range: 6
      Section: 7 Tax Parcel No.: 12-00233.000, 12-00234.000, 12-00460.000

      and is bounded formerly or cmTently as follows:
               On the North by lands of     ; Ralston                                                                  EXHIBIT
               On the East by lands of     ; Sm11ll tracts
               On the South by lands of
               On the West by lands of
                                           ; K&S
                                           ; Baniklow                                                          I I-A
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            25 of12
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 31 #: 162




       including lands acquired from , by virtue of deed dated , and recorded in Belmont County Book:'tif;
       at Page:    ~ and descn'bed for the purposes of this agreement as containing a total of
       2S8.l6000000000003 Leasehold acres, whether actually more or less, and including contiguous lands
       owned by Lessor. This Lease also covers and includes, in addition to that above described, all land, if any,
       contiguous or adjacent to or adjoining the land above described and (a) owned or claimed by Lessor, by
       limitation, prescription, possession, reversion or unrecorded instrument, or (b) as to which Lessor has a
       preference right of acquisition. Lessor agrees to execute any supplemental instrument requested by Lessee
       for a more complete or accurate description of said lan.d. • SOurc.~ clu.tl. "J:>iB4/ '144

               LEASE TERM. This Lease shall remain in force for a primary tenn of Five (S) years from 12:00
      A.M.       01-04-2011 (effective date) to 11:59 P.M.           01-03-1016 (last day of primary tenn) and shall
      continue beyond the primary tenn as to the entirety of the Leasehold iflllly of the following is satisfied: (i)
      operations are conducted on the Leasehold or lands pooled/wdti7.ed therewith in search of oil, gas, or their
      constituents, or {ii) a well deemed by Lessee to be capable of prQduction is located on the Leasehold or
      lands pooled/unitized therewith, or (iii) oil or gas, or their constituents, are produced from the Leasehold or
      lands pooled/unitized therewith, or (iv) if the Leasehold or lands pooled/unitized therewith is used for the
      underground storage of gas, or for the protection of stored gas. or (v) if prescribed payments are made, or
      (vi) if Lessee's operations are delayed, postponed or interrupted as a result of any coal, stone or other
      mining or mining related operation under any existing and effective lease. pennit or authorization covering
      such operations on the leased premises or on other lands affecting the leased premises, such delay will
      automatically extend the primary or secondary tenn of this oil and gas lease without additional
      compensation or perfonnance by Lessee for a period of time equal to any such delay, postponement or
      intenuption.
               If there is any dispute concerning the extension of this Lease beyond the primary tenn by reason
      of any ofthe alternative mechanisms specified herein, the payment to the Lessor ofthe prescribed
      payments provided below shall be conclusive evidence that the Lease has been extended beyond the
      primary term.
               EXTBNSION OF PRIMARY TERM. Lessee has the option to extend the primary term of this
      Lease for one additional term of five (5) years from the expiration of the primary term of this Lease; said
      extension to be Wider the same terms and conditions as contained in this Lease. Lessee may exercise this
      option to extend
      this Lease if on or before the expiration date of the primary tenn of this Lease, Lessee pays or tenders to the
      Lessor or to the Lessor's credit an amount equal to the initial consideration given for the execution hereof.
      Exercise of this option is at Lessee's sole discretion and may be invoked by Lessee where no other
      altemative of the Lease Tenn clause extends this Lease beyond the primary term.

                 NO AUTOMATIC TERMINATION OR FORFEITURE,
      (A) CONSTRUCTION OF LEASE: The language of this Lease (including. but not limited to, the Lease
      Term and Extension of Tenn clauses) shall never be read as language of special limitation. This Lease
      shall be construed against termination, forfeiture, cancellation or expiration and in favor of giving effect to
      the continuation of this Lease whe~ the c~wnstances exist to maintain this Lease in effect under any of
      the alternative mechanisms set forth above. Jn connection therewith, (i) a well shall be deemed to be
      capable of production if it has the capacity to produce a profit over ope111ting costs, without regard to any
      capital costs to drill or equip the weJl, or 10 deliver lbe oil or gas 10 market, and (ii) the Lessee shall be
      deemed to be conducting operations in search of oil or gas, or their constituents, if the Lessee is engaged in
      geophysical and other exploratory work inc:luding, but not limited to, activities to drill an initial well, to
      drill a new well, or to reworlc, stimulate, deepen, sidetrack, frac, plug back in the same or different
      formation or repair a well or equipment on the Leasehold or any lands pooled/unitized therewith (such
      activities shall include, but not be limited to, perfonning any preliminary or preparatory work necessary for
      drilling, conducting internal technical analysis to initiate and/or further develop a wel~ obtaining permits
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            26 of13
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 32 #: 163




       and approvals associated therewith and may include reasonable gaps in activities provided that there is a
       continuum of activities showing a good faith effort to develop a well or that the cessation or interruption of
       activities was beyond the control of Lessee, including interruptions caused by the acts of third parties over
       whom Lessee has no control or regulatory delays associated with any approval process required for
       conducting such activities).


                 (B) LIMITATION OF FORFEITURE: This Lease shall never be subject to a civil action or
       proceeding to enforce a claim of termination, cancellation, expiration or forfeiture due to any action. or
       inaction by the Lessee, including but not limited to, making any prescribed payments authorized under the
       terms of this Lease, unless the Lessee has received written notice of Lessor's demand and thereafter fails or
       refuses to satisfy or provide justification responding to Lessor's demand within 60 days from the receipt of
       such notice. lf Lessee timely responds to Lessor's demand, but in good faith disagrees with Lessor's
       position and sets forth the reasons therefore, such a response shall be deemed to satisfy this provision, this
       Lease shall continue in full force and effect and no further damages (or other claims for relief) will accrue
       in Lessor's favor during the pendency of the dispute, other than claims for payments that may be due under
       the terms of this Lease.

                PAYMENTS TO LESSOR. In addition to the bonus payment paid by Lessee for the execution
       hereof, Lessee covenants to pay Lessor, proportionate to Lessor's percentage of ownership as follows:

               (A) DELAY RENTAL: To pay Lessor as Delay Rental, after the first year, at a rate of five dollars
      (SS.00) per net acre per year payable in advance. The parties hereto agree that this is a Paid-Up Lease with
      no further Delay Rental and/or Delay in Marketing payments due to Lessor during the primary term hereof.

                (B) ROYALTY: To pay Lessor as Royalty, less all taxes, assessments, and adjustments on
       production from the Leasehold, as follows:

            l. OIL: To deliver to the credit of Lessor a Royalty equal to fifteen percent (IS%) of the gross
           revenue realized by Lessee for all oil and any constituents thereof produced and marketed from the
           Leasehold, less the cost to transport, handle, separate, meter, treat, process and market the oil.

                            2. GAS: To pay Lessor an amount equal to fifteen percent (1 S%) of the gross revenue
      realized by Lessee for all gas and the constituents thereof produced and marketed from the Leasehold, less
         \~=----~~ ....sa_ ___ ;i__•!:3.. ~-·-'"- -·-P"-- .. ;)<:!!·----··-·--··""-"!:~L!!'!!'iP.. .• _______.BM= ..-. -~- __ y__________if ..
      thewmiof'"''""'=tt¥-=:-the?ae~~~com''ms~aflcei'!fmcierf~~1n1F'™ss1s~~~nian',r~es1'~·
      woJwiieiFuii!~olnt!or~menTiithaiPdefemimi?s!.:"die'frev.enu~11~ee:
      '"'----~~JP__ ,,.                   ·--~-----~·-=·-=--·t!-~---~-Ys. ·--~·-· Lessee may withhold
      Royalty payment until such time as the total withheld exceeds fifty dollars (SS0.00).

                (C) DELAY IN MARKETING: In the event that Lessee drills a well on the Leasehold or lands
      pooled/unitized therewith that is awaiting completion (such as hydraulic fracture stimulation), or that
      Lessee deems to be capable of production, but does not mark.et producible gas, oil, or their constituents
      therefrom and there is no other basis for extending this Lease, Lessee shall pay after the primary term and
      until such time as marketing js established {or Lessee surrenders the Lease) a Delay in Marketing payment
      equal in amount and frequency to the annual Delay Rental payment, and this Lease shall remain in full
      force and effect to the same extent as payment of Royalty.

      (D) SHUT-IN: In the event that production of oil, gas, or their constituents is interrupted and not marketed
      for a period of twelve (12) months, and there is no producing well on the Leasehold or lands
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            27 of14
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 33 #: 164




       pooled/unitized therewith, Lessee shall thereafter, as Royalty for constructive production, pay a Shut•in
       Royalty equal in amount and ftequency to the annual Delay Rental payment until such time as production is
       re--established (or lessee sumnders the Lease) and this Lease shall remain in full force and effect During
       Shut-in, Lessee shall have the right to rework, stimulate, or deepen any well on the Leasehold or to drill a
       new well on the Leasehold in an effort to re-establish production, whether from an original prodll(;ing
       formation or from a different fmmation. In the event that the production from the only producing well on
       the Leasehold is interrupted for a period ofless than twelve (12) months, this Lease shall remain in full
       force and effect without payment of Royalty or Shut-in Royalty.


                 (E) DAMAGES: Lessee will remove unnecessary equipment and materials and reclaim all
       disturbed lands at the completion of activities, and Lessee agrees to repair any damaged improvements to
       the land and pay for the loss of growing crops or marketable timber.

                (F) MANNER OF PAYMENT: Lessee shall make or tender all payments due hereunder by
      check. payable to Lessor, at Lessor's last known address, and Lessee may withhold any payment pending
      notification by Lessor of a change in address. Payment may be tendered by mail or any comparable method
      (e.g., Federal Express), and payment is deemed complete upon mailing or dispatch. When, the due date for
      any payment specified herein falls on a holiday, Saturday or Sunday, payment tendered (mailed or
      dispatched) on the next business day Is timely.

                (G) CHANGE IN LAND OWNERSHIP: Lessee shall not be bmmd by any change in the
      ownership of the Leasehold until filmished with such documentation as Lessee may reasonably require.
      Pending the receipt of documentation, Lessee may elect either to continue to make or withhold payments as
      if such a change had not occumd.
                (H) TITLE: If Lessee receives evidence that Lessor does not have title to all or any part of the
      rights herein leased, Lessee may immediately withhold payments that would be otherwise due and payable
      hereunder to Leswr until the adverse claim is fully resolved.

               (I) LIENS: Lessee may at its option pay and discharge any past due taxes, mortgages, judgments,
      or other liens and encumbrances on or against any land or interest included in the Leasehold; and Lessee
      shall be entitled to recover ftom the debtor, with legal interest and costs, by deduction from any future
      payments to Lessor or by any other lawful means. In the event the leased lands are encumbered by a prior
      mortgage, then, notwithstanding anythirag contained herein to the contrary, Lessee shall have the right to
      suspend the payment of any royalties due hereunder, without liability for interest, until such time as Lessor
      obtains at its own expense a subordination of the mortgage in a fonn acceptable to Lessee.

                 (J) CHARACTERIZATION OF PAYMENTS: Payments set forth heJein are covenants, not
      special limitations, regardless of the maMer in which these payments may be invoked. Any failure on the
      part of the Lessee to timely or otherwise properly tender payment can never result in an automatic
      termination, expiration, cancellation, or forfeiture of this Lease. Lessor recogni7.es Blld acknowledges that
      oil and gas lease payments, in the form of rental, bonus and royalty, can vary depending on multiple factors
      and that this Lease is the product of good faith negotiations. Lessor hereby agrees that the payment terms,
      a., set forth herein, and any bonus payments paid to Lessor constitute full consideration for the Leasehold.
      Lessor further agrees that such payment terms and bonus payments are final and that Lessor will not seek to
      amend or modify the lease payments, or seek additional consideration based upon any differing terms
      which Lessee has or will negotiate with any other lessor/oil and gas owner.

                (K) PAYMENT REDUCTIONS: If Lessor owns a lesser interest in the oil or gas than the entire
      undivided fee simple estate. then the rentals (except for Delay Rental payments as set forth above),
      royalties and shut-in royalties herewtder shall be paid to Lessor only in the proportion which Lessor's
      interest bears to the whole and undivided fee.
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            28 of15
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 34 #: 165




                UNITIZATION AND POOLING. Lessor grants Lessee the right to poo1, unitiu, or combine all
      or parts of the Leasehold with other lands, whether contiguous or not contiguous, leased or un1eased,
      whether owned by Leisee or by ochers, at a time before or after drilling to create drilling or production
      units either by contrBCt right or pursuant to governmental authorization. Pooling or unitizing In one or
      more instances shall not exhaust Lessee's pooling and unitizing rights hereunder, andJ.essee is granted the
      right to change the size, shape, and conditions of operation or payment of any unit created. Lessor agrees
      to accept and receive out of the production or the revenue realized from the production of such unit, such
      proportional share of the Royalty from each unit well as the number of Leasehold acres included in the unit
      bears to the total number of acres in the unit Otherwise, as to any part of the unit, drilling, operations in
      preparation for drilling, production. or shut-in production from the unit, or payment of Royalty, Shut-in
      Royalty, Delay in Marketing payment or Delay Rental attributable to any part of the unit (including non-
      Leasehold land) shall have the same effect upon the tenns of this Lease as if a well were located on, or the
      subject activity attributable to, the Leasehold. In the event of conflict or inconsistency between the
      Leasehold acres ascribed to the Lease, and the local property tax assessment calculation of the lands
      covered by the Lease, or the deeded acreage amount, Lessee may, at its option, rely on the latter as being
      determinative for the purposes of this paragraph.

                FACILITIES. Lessee shall not drill a well on the Leasehold within 300 feet of any structure
      located on the Leasehold without Lessor's written consent. Lessor shall not erect any building or structure.
      or plant any trees within 200 feet of a well or within 25 feet of a pipeline without Lessee•s written consent
      Lessor shall not improve, modify, degrade, or restrict roads and facilities buih by Lessee without Lessee's
      written consent.

                CONVERSION TO STORAGE. Lessee is hereby granted the right to convert the Leasehold or
      lancls pooled/unitized therewith to gas storage. At the time of conversion, Lessee shall pay Lessor's
      proportionate part for the estimated recoverable gas. remaining ln any well drilled pursuant to this Lease
      using methods of calculating gas reserves as are generally accepted by the natural gas industry and, in the
      event that all wells on the Leasehold and/or lands pooled/unitiz.ed therewith have pennaoently ceased
      production, Lessor shall be paid a Conversion to Storage payment in an amount equal to Delay Rental for
      as long thereafter as the Leasehold or lands pooled/unitized therewith is/are used for gas storage or for
      protection of gas storage; such Conversion to Storage payment shall fll'St become due upon the next
      ensuing Delay Rental anniversary date. The use of any part of the Leasehold or lands pooled or unitized
      therewith for the 1mderground storage of gas, ·or for the protection of stored gas will extend this Lease
      beyond the primary tenn as to all rights granted by this Lease, including but not limited to production
      rights, regardless of whether the production and storage rights are owned together or separately.

               DISPOSAL AND INJECTION WELLS, Lessor hereby grants to Lessee the right to drill wells
      and/or re-enter existing wells, including necessary location, roadway and pipeline easements and rights of
      way, on any part of the Leasehold or lands pooled or unitized therewith for the disposal and/or injection
      into any subsurfice strata, other than a potable water strata, of air, gas, brine, completion and production
      flukls, waste water and any hydrocarbon related substances from any source, including, but not limited to
      wells on the Leasehold or lands pooled or unitil".Cd therewith or from properties and lands outside the
      Leasehold or lallds pooled or uniti7.ed therewith, and to conduct all operations as may be TeqUlred, for. so
      long as necessary and required by Lessee for purposes as herein provided. It; at the expiration of the
      primary term, Lessee is disposing and/or injecting into any subsurface strata underlying the Leasehold or
      lands pooled or unitized therewith or conducting operations for such disposal and/or injection and this lease
      is not being maintained by any other provision contained herein and no other payments are being made to
      Lessor DS prescribed hereunder, Lessee shall pay to Lessor the sum of one thousand dollars ($1,000.00) per
      year, proportionately reduced to Lessor's ownership in the Leasehold and surface as it bears to the full and
      undivided estate, beginning on the next anniversary date of this Lease and said payment and term of this
      Lease, insofar as to terms and provisions contained herein applicable to ciisposal and injection wells, shall
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            29 of16
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 35 #: 166




       continue annually thereafter for so long as nec:essary and required by Lessee for purposes as herein
       provided and until all disposal and/or injection wells located on the Leasehold or on lands pooled or
       unitit.ed therewith are plugged and abandoned. Lessor agrees that if required by Lessee, regulatory ageriey
       or governmental authority having jurisdiction, Lessor shall enter a separate Disposal and Injection
       Agreement with Lessee for the purposes as herein provided.

                TITLE AND INTERESTS. Lessor hereby warrants generally and agrees to defend title to the
       Leasehold and wvenants that Lessee shall have quiet enjoyment hereunder and shall have benefit of the
       doctrine of after acquired title. Should any person having title to the Leasehold fail to execute this Leese,
       the Lease shall nevertheless be binding upon all persons who do execute it as Lessor.

                 LEASE DEVELOPMENT. There is no implied covenant to drill, prevent drainage, further
       develop or market production within the primary term or any extension of term of this Lease. There shall
       be no Leasehold forfeiture, termination, expiration or cancellation for failure to comply with said implied
       covenants. Provisions herein, including but not limited, to the prescribed payments, constitute full
       compensation for the privileges herein grunted.
                 COVENANTS. This Lease and its expressed or implied covenants shall not be subject to
       tenninarion, forfeiture of rights, or damages due to failure to comply with obligations if compliance is
       effectively prevented by federal, state, or local law, regulation, or decree, or the acts of God and/or third
       parties over whom Lessee has no control.
                ARBITRATION. In the event of a disagreement between Lessor and Lessee concerning this
       Lease or the associated Order of Payment, performance ~under, or damages caused by Lessee's
       operations, the resolution of all such disputes shall be detennined by arbitration in accordance with the
       rules of the American Arbitration Association. Arbitration shall be the exclusive remedy and cover all
       disputes, including but not limited to, the fonnation, execution, validity and performance of the Lease and
       Order of Payment. All fees and costs assooiated with the arbitration shall be borne equally by Lessor and
       Lessee.

               ENTIRE CONTRACT. The entire agreement between Lessor and Lessee is embodied herein and
      in the associated Order of Payment (if any). No oral warranties, representations, or promises have been
      made or relied upon by either party as an inducement to or modification of this Lease.

               TinE CURATiyt:, Lessor agrees to execute affidavits, ratifications, amendments, pennits and
      other insttuments as may be necessary to CBrT)' out the purpose of this lease.

                SURRENDER. Lessee, at any time, and from time lo time, may smrender and cancel this Lease
      as lo all or any part of the Leasehold by m:ording a Surrender of Lease and thereupon this Lease, and the
      rights and obligations of the parties hereunder, shall tenninate as to the part so surrendered; provided,
      however, that upon each surrender as to any part of the Leasehold, Lessee shall have reasonable and
      convenient easements for then existing wells, pipelines, pole lines, roadways and other facilities on the
      lands surrendenld.

                SUCCESSORS. AU rights, duties, and liabilities herein benefit and bind Lessor and Lessee and
      their heirs, successors, and assigns.

                FORCE MAJEURE, All express or implied covenants of !his Lease .shall be subject to all
      applicable laws, rules, regulations and orders. When drilling, reworking, production or other operations
      hereunder, or Lessee's fulfillment of its obligations hereunder are prevented or delayed by such laws, rules,
      regulations or ordm, or by inability to obtain necessary permits, equipment, services, material, water,
      electricity, ruei access or easements, or by fire, flood, adverse weather conditions, war, sabotage, rebellion,
      insurrection, riot, strike or labor disputes, or by inability to obtain a satisfactory market for production or
      failure of purchasers or carriers to take or transport such production, or by any other cause not reasonably
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            30 of17
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 36 #: 167




       within Lessee's control, this Lease shall not tenninate, in whole or in part, because of such prevention or
       delay, and, at Lessee's option, the period of such prevention or delay shall be added to the term hereof.
       Lessee shall not be liable in damages for breach of any express or implied covenants of this Lease for
       failure to comply therewith, if compliance is prevented by, or failure is the result of any applicable laws,
       rules, regulations or orders or opention of force majeure.

                SEVERABILITY. This Lease is intended to comply with all applicable laws, rules, regulations,
      ordinances and govemmental orders. If any provision of this Lease is held by a court of competent
      jurisdiction to be invalid, void, or unenforceable, the remaining provisions shall survive and continue in full
      force and effect to the maximum extent allowed by law. If a court of competent jurisdiction holds any
      provision of this Lease invalid, void, or unenforceable under applicable law, the court shall give the
      provision the greatest effect possible under the law and modify the provision so as to confonn to applicable
      law if that can be done in a manner which does not frustrate the purpose of this Lease.

               COUNTERPARTS. This Lease may be executed in one or more counterparts, each of which will
      be deemed to be an original copy of this Lease and all of which, when taken together, will be deemed to
      constitute one and the same agreement.


      SEE EXHIBIT 148" ATTACHED HERETO AND BY REFERENCE MADE A PART HEREOF.


      IN WITNESS WHEREOF, Lessor hereunto sets hand and seal.




      Witness _ _ _ _ _ _ _ _ __                                                                    G;e
                                                                                        <"1 rf'ts._ ~1 P.
                                                                                         limned Partnership

      Witness _ _ _ _ _ _ _ _ __

                                                      Printed Name:_ _ _ _ _ _ __

      Witness _ _ _ _ _ _ _ _ __
                                                        x~~
                                                      Printed Name:_ _ _ _ _ _ __
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            31 of18
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 37 #: 168




                                                                                 ACKNOWLEDGMENT


       STATEOF  Oiw                                                                 )
                                                                                    ) ss
       coUNTY op Bel moot                                                           )

      V:,           Opy_tbis       S            day of          m~n                         , 2011, before me, a Notazy Public, personally appeared
     t1//.IJIHi"1l/(/.AAiiown to me (or satisfe6orily proven) to be the person whose rum>e is subscribed to the within
       instrument. an~knowledged that he/she executed the same for the purposes therein contained.

                                        ESS WHEREOF, I hereunto set my hand and official seal,                    ~                           ~·
              &;I"'.....,......_-:.,.        Robert Dickey, Notary Public                             Signature/Notary~            ~_                 _
                                                STATE OF OHIO
                                            ly Comnilsion Expires May 19, 2013               Name/Notal)' Public (print): _ _ _ _ _ _ __

                                                                                              My Commission Expires:'-----------

                                                                                 ACKNOWLEDGMENT

       sTAraoF           Oluo                                                      )

       COUNTY OF            Gilu;,, bJan,\,,.                                      ) ss
                                                                                   )

     ~         ,&I;, .S....                     day of
            ~ ~ t f , f . who acknowledged hifto be the
                                                                {YJ ~                      , 201 J,
                                                                            before me. a Notary Public, pmonally appeared
                                                                                        of Patriot Land Company. LLC. and that
       in that capacity, being authorized to do so. executed the foregoing instrument for the purposes therein contained.

                   IN WITNESS WHEREOF, I hereunto set my hand and official seal.                                    ~
                                                                                                  Signature/NotaryPub' : _ ~
             ~~       ......
                                                                                                  Name/Notary Public (prin · - - - - , - - - - - -
                                           i!;,-+:q ifr.ll-.~ •.~. ..,,..
                                                      r~; :· ·, .. ·1~11)                         My Commission Expires:._ _ _ _ _ _ __
                                         ~ Ulllll11tu1ur. l.:.pli~, ltfltUGl'f   16, DI
  Case: Case:
        2:20-cv-02469-MHW-KAJ
              4:17-cv-00263-BYP Doc
                                 Doc#:#:11-2
                                         1-1 Filed:
                                             Filed: 08/18/20
                                                     02/08/17Page:
                                                              32 of19
                                                                    90.of PageID
                                                                          58 PAGEID
                                                                                 #: 38 #: 169


1.01 Patriot Lease 01411




                                                            EXHIBIT••"

          This Exhibit "a" is attached to and made a part of that certain Oil and Oas Lease dated the    01-04-2011, by and
          between K&S Shugert Fanns Limited Partnership, as Lessor,

           and

          Patrlot_Lud Company, LLC, as Lessee. If any of the following provisions conflict with or are inconsistent with the
          printed provisions or tcnns ofthls Lease, the following provisions shall control.

          Lessor h1reby warrants that Laior is not turrently receiving any bonus. rental, production royalty as lbe result
          of any prior 4dl ud ga1 leue eo11ering any or all of the subject premises. and that there are ao commerdally
          praducing wells currently esi1ting on tbe subject premises, or upon other lands within the boundaries of a
          drlUlng or production unit utilizing all or a part of the subject premises.


               1. Governing Law - This Agreement shall be governed by and construed in accordance with the
                   laws of the Columbiana County Courts.
              2. Market Enhancement Clause - It is agreed between the Lessor and Lessee that, notwithstanding                  enhanced=made
                   any language herein to the contrary, all oil, gas or other proceeds ac.cruing to the Lessor under this      greater; increase
                   lease or by state law shall be without deduction, directly or indirectly, for the cost of producing,
                                                                                                                               or comprehends
                   gathering. storing, dehydrating and marketing the oil, gas and other products produced hereunder
                                                                                                                               any increase of
                   to transform the product into marketable fonn; however, any such costs which result in enhancing
                  the value of the marketable oil, gas or other products to receive a better price may be deducted             value.
                   from Lessor's share of production so long as they are based on Lessee's actual cost of such
                  enhancements. However, in no event shall Lessor receive a price that is less than, or more than,
                  the price received by Lessee. (From incurring these costs)
              3. No Storage Rights Clause - Lessee agrees the herein described Leased premises shall not be used
                   for the purpose of gas storage as defined by the Federal Energy Regulatory Commission. Any
                  reference to gas storage conlained in this lease is hereby deleted. lf Lessor wishes to enter into an
                  agreement regarding gas storage using the leased premises with a third party, Lessor shall first
                  give Lessee written notice of the identity of the third party, the price or the consideration for which
                  the third party is prepared to offer, the effective date and closing date of the transactions and any
                  other information respec;ting the transaction which ~ believes would be material to the
                  exercise of the offering. Lessor does hereby grant Lessee the first option and right to purchase the
                  gas storage rights by matching and tendering to the Lessor any third party's offering within 30
                  days if receipt of notice ftom Lessor.
              4. Water Testing - Prior to the commence1t1C11t of drilling operations by Lessee, Lessee shall test
                  Lessor's water supply well iflocated within 500 feet (Soo•) of the sur&ce location of the proposed
                  drilling well bore. Should Lessor experience a material adverse change in the quality of Lessor's
                  water supply as the result of the drilling of any such well by Lessee, during or within two months
                  after the completion ofLessee•s drilling operations, Lessee shall promptly after receipt of Lessor's
                  wriUC:d request, sample and test Lessor's water supply at Lessee's expense. Sltould such test
                  reflect a material adverse change as the result of Lessee's drilling operations, Les,ee, at Lessee•s
                  expense, agrees to provide Lessor with potable water until such time as Lessor's w11.ter sources has
                  been repaired or replaced with a source of substantially similar quality.
              S. No Disposal Clause - The right to dispose of any waste products, including, but not limired to,
                  waste water and/or brine upon the leased premises is specifically excluded.
              6. Use Of Water Clause - Upon the express written consent of Lessor, Lessee shall have the right
                  to drill one water well on Lessor's premises for uses associated with Lessee's operations except
                  said well shall not be used for injection, hydraulic ftacking or drilling. The right to utili7.C any
                  other potable water and/or water from currently existing wells, tanks, ponds, reservoirs or any
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            33 of20
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 39 #: 170




                other source located on the leased premises is specifically excluded without the express written
                consent from the Lessor under a separate agreement.
          7. Timber - Lessee and Lessor agree that prior to the removal of any and all marketable timber
               resulting from Lessee's operations under the tennS of this Lease, a qualified third party forester
               shall conduct an appraisal, and Lessee shall pay Lessor the said appraisal value prior to harvesting.
          8. aean Up - On completion of any operations, Lessee shall restore the leased premises to pre-
               drilling conditions, remove all debris, equipment and personal property which Lessee placed on
               the Jeased premises (except for equipment needed for the operation of producing wells), which
               shall be removed within six (6) months after a well pennanently ceases to produce.
          9. Prohibition Activities - Lessee is prohibited from conducting aerial spraying upon any portion of
               Lease Premises. Lessee is prohibited from burning of brush or other waste materials upon any
               portion of the leased premises unless temporary during drilling. Lessee is prohibited from placing
               living quarters of any type on the leased premises. Lessee is prohibited from perfonning any
               activity which is not expressly pennined pursuant to the terms and conditions of this Lease..
          Io. Reclamatlon - Lessee shall constnK:t or install all well sites, access roads and pipeline rigbts-of-
               way in manner which would minimize any related soil erosion. Further, all related surface
               reclamation shall be done in a manner which restores said land as nearJy to original contours as
               reasonably possible.
          11. Fences and Gates - Lessee shall promptly replace any fences removed by Lessee during its
               operations on said land and further shall construct gates on all access roads on said land upon
               request of Lessor
          12. Hold Harmless - Lessee shall indemnify and hold Lessor hannless ftom any and all liability,
               liens, demands, judgments, suits, and clahns of any kind or character arising out of, in connection
               with, or relating to Lessee's operations under the terms of this Lease, including, but not limited to,
               environmental issues, claims for injury to or death of any persons, or damage, loss or destruction
               of BDY property, real or personal. under any theory of tort, contract. or strict liability, Lessee
               further covenants and agrees to defend any suits brought against Lessor on any claims, and to pay
               any judgment against Lessor resulting from any suit or suits, together with all costs and expenses
               relating to any claims, including attorney's fees, arising from Lessees operations under the terms
               of this lease. Lessor, if it so elects, shall have the right to participate, at it sole expense, in its
              defense in any suits in which it may be a party, without relieving Lessee of the obligation to
               defend Lessor.
          13. Gas Compensation - If, and only i~ Lessor is entitled to receive free gas by virtue of the
              ownership of the surface of the leased premises on which the wellhead is located and either all the
              oil and gas underlying the same, or an undivided interest in the oil and gas underlying the same. or
              the express record title right to receive free gas, then upon approval of Lessor's written request for
              free gas, and after Lessor has obtained I OOOAi written wnsent from all owners having the legal
              right to receive revenue from a productive well on the leased premises, and Lessor's execution of
              Lessee's Delivery of Pree Gas and Overbum Gas productive Agreement, one (I) Lessor may lay a
              line to any one (I) producing gas well on the ]eased premises and take up to two hundred thousand
              (200,000) cubic feet of gas during any single twelve (12) month period for domestic use in one
              cum:ntly existing primary dwelling owned at all times by Lessor and located within a one
              thousand (l,000') foot radius from said well on the leased premises; subject, however to such well
              being capable of producing in commercial quantities and of commercial quality suitable for
              domestic use; the existence and availability of a local distribution company willing to administer,
              control, monitor, and service such free gas usage to the specifications and requirements of Lessee~
              and subject further to the use. maintenance, operation, production, limited deliverability, and right
              of shut-in and/or plugging and abandonment by Lessee of its well(s), equipment and pipelines on
              the leased premises. Lessor shall secure such gas by service line laid to and connected to such well
              on said leased premises in accordance with all applicable laws, rules and regulations, the point of
              connection to be designated by Lessee and Lessor shall assume the entire risk and all expenses
              associated with securing and using such gas and agrees. to the fullest extent ofapplicable law, to
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            34 of21
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 40 #: 171




                  release and indemnify Lessee from and against any and all claims or causes of action arising there
                  from or relating thereto. If Lessor in any year uses in excess of the quantity provided for herein,
                  Lessor shall pay for all overbum gas at the current established retail rate in the area or at the rated
                  chnrged by the local distribution company administering the free gas usage, but Lessee assumes no
                  obligation to furnish Lessor with gas in excess of the quantity provided herein. The measurement
                  and regulation of such gas shall be by meter regulators furnished by Lessor, subject to Lessee's
                  approval, and set at the tap on the well. Notwithstanding the foregoing provisions, in the event the
                  leased premises are made a part of a unit or pooled with other acreage and tbe well(s) has been
                  drilled on another lease, the Lessor hereunder will not be entitled to use wellhead gas, free or
                  otherwise. The rights granted herein rcla1ed to free gas are not assignable or transferable to a party
                  not currently owning 'an interest in the leasehold premises. Notwithstanding the foregoing, the
                 specific tenns and conditions of free gas use shall be governed and controlled by the Agreement
                 for Delivery of Free Gas and Overbum Gas. Lessee shall be fully relieved of any further
                 obligation to provide free gas or alternative paymtnt to Lessor if any of the conditions provided
                 hereinabove are not satisfied. At the time application is made for free gas, Lessee shall have the
                 option to make an annual cash payment to the qualified applicant of One Thousand and 00/100
                 Dollars ($1,000.00) in lieu of providing free gas and said sum shall thereafter permanently
                 discharge Lessee's obligation under this lease to provide gas free of cost to Lessor, his successors,
                 heirs and assigns.
           14. No Other Minerals - This lease shall cover only oil and gas and related hydrocarbons (but no coal
                 bed methane) that may be produced from the well bore; and all other minerals including, but not
                 limited to, lignite coal, uranium, sulfur, gravel, copper, and metallic ores are not included in this
                 Lease.
           l S. Shut In - It is understood and agreed that this lease may not be maintained in force for any
                 continuous period of time longer than four (4) consecutive years after the expirations of the
                 primary tenn hereof solely by the provision of the shut-in royalty clause. The shut-in status of any
                 well shall persist only so long as it is necessary to correct, through the exercise of good faith and
                 due diligence, t.he condition giving the rise to the shut-in of the weJI.
          16. Pugh Clause - In the event a pooled unit is created which encompasses land located outside the
                 lease premises and some, but not all. of the Leasehold premises, my drilling completing. testing,
                deepening operations or reworking operations on or production from a well located on that pooled
                unit shall continue this Lease in full force and effect but only as to that part of the lease premises
                contained within the pooled unit and only as to those fonnations and horizons found from the
                surface down to the deepest depth drilled; specifically, this lease shall automatically tenninatc two
                (2) years ("Extended Tenn") after the expiration of the primary tenn or any extension provided
                herein as to such portions of leased premises not contained within a pooled unit and those
                formations-and horizons below the deepest depth drilled. However, Lessee may, at its option, pay
                the extension payment included in this lease one time, and one time only, prior to the expiration of
                the two (2) year Extended Tenn on the portions of the Leasehold not included in a production unit
                or below the deepest depth drilled to continue all of its rights in and to the Leasehold or sWTCnder
                such portions of the Leasehold not included in a production unit or those fonnations and horizons
                found below the deepest depth drilled.
          17. Location Approval - Before commencing surface disturbing operations on the Leased Premises,
                Lessee agrees to consult with Lessor on the location of all wells, roads, pipelines, gates, and other
               equipment so as ·to minimize disruption of Lessor's use of the Leased Premises. To the degree
               practicable, operations shall be designed and laid out to be concentrated in a single area so as to
               avoid unnecessary utilization of surface areas. To the degree practicable, pipelines and roadways
               are to be within the same corridor. Without a separate written agreement between Lessor and
               Lessee, no pump stations, tank batteries, pipelines, dryers or separators shall be located on the
               Leased Premises unless they are for the sole purpose of transporting, processing, or treating gas
               from the Leased Premises or lands pooled or uniti7.ed therewith, and those shall not be located
               nearer than, (and no well shall be drilled nearer than) four hundred (400) feet from any dwelling or
   Case: Case:
         2:20-cv-02469-MHW-KAJ
               4:17-cv-00263-BYP Doc
                                  Doc#:#:11-2
                                          1-1 Filed:
                                              Filed: 08/18/20
                                                      02/08/17Page:
                                                               35 of22
                                                                     90.of PageID
                                                                           58 PAGEID
                                                                                  #: 41 #: 172




                     residential structure or two hundred (200) feet from any barn or other non-residendal strUCture
                     then on the Leased Premises without the Lessor's wrinen consent
                18. Setbacks - No Drilling widlin four hmidred (400) feet fiom any dwelling or residential sttucture
                     or tw0 hundred (200) feet from any barn or other non-residential structure lhen on the Leased
                     Planises without the Lessor's written consent
                19. wen Location Fee - Lessee agrees to pay Lessor a well loeation fee in the amount of Ten
                     Thousand Dollan {SI 0,000,00) for tho initial well site, provided a well site is built on the sur&ce
                     owned by the lessor, and suc:b land is covered by this lease. This Well Location Fee shall be for
                     the endre compensation for all reasonable and customary damages caused by operations of Lessee,
                     its employees, contractora, sub-contractors, agents and representatives, pursuant to and including.
                     but not limited to, lho drilling. equipping. operating. repairing, reworking, maintainin& laying of
                     well site gathering and flow Jines, and for plugging of an oil and/or gas well on Lessor's property.
                     Said compensation does not include damages to Lessor's surfice area and vegetation from any
                     catastrophic incidents (i.e. fires, sinkholes, etc.) caused by operations by Lessee, its employees,
                     contracton, sub-contracton, agents or representatives.
               20. Commencement of Operations - Commencement of Operations shall be defined as Lessee
                     haviDg secured a drilling pennit from the State and further entering upon lho herein premises with
                     equipment necessary to build any access road{s) for drilling of a well subsequently followed
                    within 6 months by a drilling rlg for the spudding of the well to be drilled. Once drilling
                    opemlons commence. any appliCllble delay rentals will no longer be required to maintain the
                    lease.
               21. Audit- Lc,sor shall have the right to request an itemized list of deductions from Lessee once in
                    any J2 month period by Written request                                                                  ·•·
               22. Unldmtion/Poollng- No pooled unit for any well that includes lateral or horimntal drilJing shall
                    excied six hundred foJty (640) acres.                                                    l~o .oo
               23. Pay111ea11 to Lessor •To pay Lessor as Delay Renlal, a rate of two thousand dollars (S3Q98.8fl~
                    per net acre payable in advance for a period of five years, "initial tenn". The parties hereto agree
                    mat this is a Paid-Up Lease with no further Delay Rental and/or Delay in Marketing payments due
                    to Lessor during the primary term hereof. Payment of any delay rental during tho five year
                    Primary Term shall be deemed paid in advance as part of the initial bonus payment to .Lessor. If
                    royallies paid to Lessor, for ID)' period of time in affect except for that period the amowt of the
                   delay rental, then the delay rental shall be deerned offset by tho royalty payments. and no delay
                    rental shall be owed for that period.
               24. Payment- Lease payment will be due on or before June 30, 2011.


           This addendum to lease dated     day of     • 2011 is consented hereto, by:



           Lessor:                                              Lessee:




--------------------------------·-
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            36 of23
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 42 #: 173
                                                                                                  ,,       }
                                                                                                       --,.-




                                                              PAU>..uP
                                                        OIL & GAS LEASE


                 This Lease made 01-04-lOtl, by e n d ~ Kand S Sbugert Farms Limited Partnership, a
        Family Umlted Partnership, Whose address is 63S68 County Home Rd, Lore City, OH 4375S
        hereinder col1ectively called "Lessor,"
                 and
           .     Palriot Land Company, LLC, whose address is 7716 Depot Rd, Unit 1, Lisbon OH 44432,
        hereinafter CllllBd "Lessee."

                 WITNESSBTil, tbat for and ln consideration of Ten Dollars ($10.00) and other pd and valuable
        consideration, the receipt and sufficiency of which is hereby adatowledged, and of the mutual covenants
        and agreements hereinafter set forth, the Lessor and Lessee agree as follows;

                  LBASJNG CLAUSE. Lessor Jiereby .leases exclusively to Lessee an the 011 and gas (including, but not
        limited to coal seam gas, coaibed melhane gas. coalbed gas. melhane gas. gob gas. occluded mr:thane/natmal gas
        and all associatlld nat\11'81 gas and other hydrocad,ons and non-hydrocmbons coutllined in. associated with,
        emitting fiom, or produced/originating within any formation, gob area, ~ 81'1!8, coal saun, and all
        communicating 20nll&), and their liquid or gaseous constilUents. whelbel' hydrocaJ'bon or non-hydrocarbon.
        underlying the 1Qnd herein leased, 10gelher with such exclusive rigb1s as may be necessmy or convenient for
        Leme, at its e1ecticm, to explore for, develop, pl'Oduce. measure, and market production &om the Leasehold,
        and from adjoining lands, using methods and techniques which are not resEric:ted to eummt Uleboology,
        including the rlgbt to conduct geophysical and other axp1oratOly teslS; to drill, maintain, oparate. Clll8Se to opcaa,
        plug. abandon, 1111d remove wells; to use or imlBll roads, electric power and telephone mcilities, and to consttu<:t
        pipe1iDes with appurtenant fJmties, including dala acquisition. compression and coDection f'acllm£:s fbr use in
        the pn,duction and 1r11DSpOl'lllti.on of produeta &om the Leasehold or from neighboring lands across the
        Leasehold. to use oil, gas, to operare, malnmin, repair, and remove ID8aial and equipment; to use and
        occupy the snbsurface for a wollbore or wellbmes to drill across. through and under the Leasehold.

               DESCRIPTION. 1be Leasehold is located in the Township ofKilkwood. in the Counl)' of
        Belmont. in the State ofOhio, and descn"bed as follows:

        Township: 9      Range: 6
        Section: 7 Tax Parcel No.: 12--00460.001, 12-00S04.000, 12-00S04.001, 12-00236.001, 12-00503.001

        and is bounded fonnerly or currently as fi>llowa:
                 On 1he North by lands of     ; K&S
                 On the East by lands of         ; Small Trac.ts
                 On the South by lands of        ; K&S                                                                       EXHIBIT

                                                                                                                     I 1-6
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            37 of24
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 43 #: 174




                 On the West by lands of       ; Barricklow

        including lands acquired tom , by virtlle of deed dated • and recorded in Belmont Comity Book: 257,
        at Page:      129, and descn"bed for the pmposes of this agreement as containing a total of
        131.61000000000001 Leasehold acres, whether actually more or less, mt including contiguous lands
        owned by Lessor. This Lease also coven and inclwles, in addition to lhat above described. all land. if any.
        contiguous or a4}acont 10 or ac\joining the land above descn"bed and (a) owned or claimed by Lossor, by
        liJDitation. prescription, possession, ffl'el'Slon or umec:orded instrument, or (b) as to which Lessor has a
        pre&,rem:e right of ac:quisition. Lessor agrees to execuae any supplemental instrument requested by Lessee
        for a more complete or accurate description ofaaid land.

                 LEASE TBRM This Lease shall remain in force for a primary tmn of Five (S) years from 12:00
        A.M.        Ol-0~2011 (c1fectivo date) to 11:59 P.M.          01--04-2016 (last day of primary term) and shall
        c:ontinue boyand the primary term BS to the entirety of the Leasehold lf'uy of the following is satisfied: (i)
        oporations are c:onducted on die Leasehold or lands pooled/unitized tbe:rewith in search of oil, gas, or lhoir
        constituents, or (ii) a well deemed by Lesaee to be capable of production Is located on the Leasehold or
        lands pooledluniti7.ed therewith, or (ib) on or gas, or their constituents, are produced fiom the Leasehold or
        lands pooled/unitmd therewith. or (iv) if the Leasehold or lllods pooled/unitized therewith is used for the
        underp:Mmd storage of gas. or fur the protection of stored g;as. or (v) if prescribed. payments are DIIUlv, or
        (Vl") if Lessee's operations are delayed. poslpmed or intmrupted as a result of any coat. stone or o1her
        mining or mining related operation under any existing Bild eftecdve lC11$ti, permit or autborimtion covering
        suc:b operations on the leased premises or on other lands affecting the leased premises, such delay will
        automatically o:mmd the primary or secondary tmm of tbfs on and gas lease without additloDaJ
        compensation or performanee by Lessee for a period of time equal to any such delay, postponement or
        intetruption.
                   Ifthere is any dispute concenung the extension ofthis Lease beyond the primary term by mson
        ofany ofthe altmudive mechanisms specified bemn, ihe payment to the Lessor of the pre.,m'bed
        payments provided below shall be conclusive evidence that the Lease has been utendod beyond the
        primary term,
                 l;XIBNSIQN OF PRIMARY TERM, Lessee has the option to extend the prhnary tcnn ofthis
        Lease for one additional term of five (S) years from the expiration ofthe primary term of this Lease; said
        extension to bo wider the same terms and condftions as contained in this Lease. Lessee may exercise this
        option to cxtmJd
        this Lease if on or befin the expiration date of the primary term of this Lease, Leaee pays or tenders to die
        Lessor or to 1he Leuor's credit en amount equal to the initial conaideration giYen for the execution hereof.
        Exercise of this option is at Lessee's sole discretion and may be invoked by Lessee where no other
        alCemativc of the Lease  Tenn  elause OJLtends dlis IMso beyond dao primary tmm.

                 NO AtrroMATIC TBRMINATIQNQR FORFEITURR,
        (A} CONSTRUCTION OP LBASE: The language ofthis Lease fmcluding. but not llmitod to, Che Lease
        Tam and Extension of Term clauses) shalt never be read as language ofspecial limitation. This Lease
        shall be construed apmst termination, forfeiture. C811.GCDadon or expiiation and in favor ofgiving eft'eol to
        the continuation of this Lease ~ the cireumstancas exist to maintaJn this Lease in effect under any of
        lbe alternative mechaniams set fOJ1h above. In connection therewith, (i) a well shall be deemed to be
        capable of producdon if it has dle capacity to produce a profit over operating c:osts, without regard to any
        c;apital costs to driJJ or equip lhe well. or to deliver die oU or gas to market. and (ii) the Lessee, shall be
        deemed to be conducting operatiOP& in search of on or ps, or their constituents, if the Lessee is engaged in
        geophysical and other ecploratory \Wik .including. but not limftlld to, activities to drill an Initial well, to
        drill a new well, orto reworlc, lltimulate, deepen, sidelrack. :he, plug back in 1he same ordift'erent
        fonnation or repair a wen or equjpnlent on the Leasehold or any lands pooled/unitized therewith (such
        activities shall incblClc. but not be limited 101 pedimumg any prellmlnary or peparalOry wodc. mcessary for
        driliin& conducting tntemal ~ anafysis to initim and/or :tbrther develop a well, obtaining permits
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            38 of25
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 44 #: 175
                                        ()                                                       -·,
                                                                                                       .
                                                                                              ·..._ __,..




        and appiovals associated therewith and may include reasonable gaps in activities provided 1hat there is a
        continuum of activities showing a good filith effort to develop a well or that the cessation or iolerraption of
        activities was beyond the control of Lessee, including interruplions caused by the acts ofthird pmties over
        whom Lessee bas no control or regulatory delays associated with any approval process required for
        conducting such activities).


                 (B) LlMITATION OF FORFEITIJRE: This Lease shall never be $ubject to a civil action or
        proceeding to enforce a claim. of termination. cancellation, expiration or forfeiture due to any action or
        inaction by the Lessee, Including but not Jimib,d to, making any prescribed payments authorized under the
        tmms oftlm Lease, unlCA 1ho Lessee has received written notico of Lessor's demand and 1bereafler fails or
        refuses to satisfy or provide justification responding to Lessor's demand within 60 days from the receipt of
        such notice. If Lessee timely responds to Lessots demand. but in good faith dlsa&tees with Lessor's
        position and sets forth the reasons therefore, such a respoDBe shall be deemed to satisfy this provision, this
        Lease shall continue in full force and effect and no further damages (or other claims for relief) will accrue
        in Leasor's fawr during the pmclc:ucy of the dispute. other 1han claims for payments that may be due under
        the 1e1ms oftbls Lease.

                 PA'YMENTS IQ LBSSO& In addition to the bonus payment paid by Lessee for 1he execution
        hereof, Lessee covenants 1o pay Lessor, proporUonale 10 Lessor's pereeotage of ownership as follows:

                 (A) DELAY RENTAL: To pay Lessor as Delay lteo1Bl, after the first year, at a rate of five dollars
        (SS.00) per net acre peryear payable in advance. The parties hereto agree that this is a Paid-Up Lease with
        no turtber Delay Reo1al and/or Delay in Marketing payments due to Lessor during the primary term hereof.

                (B) ROYALTY: To pay Lesa as Royalty. less all taxes, usessments, and adjustments on
        production &om the Leasehold. as follows:

             1, OIL: To deliver to the creclit of Lessor a Royalty equal to fifteen percent (15%) of the gross
            revenue realized by Leuee for an oil and any constituents thereof produced end markeled from the
            Leasehold, less 1be cost to transport, hanclle, separate, meter, treat. process and market the oil.

                          2. GAS: To pay Lessor an amount equal to fifteen percent (JS%) of the gross revenue
        reaHmi by Lessee for all gas and the consti~ thereof producod and marketed &om the Leasehold, Jess
        the cost to tramport. galher, dehydmto, compress, marla,t. meter, tnat and process the gas and any losses in
        wlumes to point of measurement that determines the revenue realized by Lessee. Leasee may withhold
        Royalty payment until such time as the total withheld exceeds fifty dollars {SS0.00).

                  (C) DELAY 1N MARKETING: In the fflmt that Lessee drills a well on the Leasehold or lands
        pookd'uaitiD:d tharowith dmt is awaiting completion (auch as hydraulic fracture stimulation), or that
        Lessee deems to be capable of production. but does not market produoible gas. oil, or their c:onstituents
        thereft'om and there is no other basis for oxbmding this Lease. Lessee shall pay after tho primary la'm and
        antn such time as marketing is eBIBblishcd (or Lessee swrenclers the Lease) a Delay in Marketing payment
        equal in aDJOUllt and fiequency to the amaual Delay Relllal payment, and this Lease &ball Rmain in full
        force and effect to 1be same extent as paymem of Royalty.
        (D) SHUTvlN: In the event that production of00. gas, or1beir constituents is interrupted~ not marketed
        for a period oftwelve (12) montbs, and~ b no producing well on the Leasehold or lands
        pool.odfuDitimS therewith, Les11ee shall 1bereafter, as Royalty for CODStrUdiYe produdion, pay a Shut-in
        Royalty equal in amount and frequency to the annual Delay RcmtaJ payment until such time as production is
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            39 of26
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 45 #: 176
                                       t~"":\
                                       •-.--.,;,~




        nt-lStablishecl (or lessee surrenders die Lease) and this Lease shall remain in filll force and effect. During
        Shut-hit Lenee shall have die right to rework, Slirnu1ate, or deepen any well on the Leasehold or to drill a
        new well on the Leasehold in an effort to re-establish production, wbelhcr from an origilla] producing
        formation or tom a diffment fonnation. In 1he event that the prod1lcdon fi'om the only producing well on
        the Leasehold is imen'upted for a period of k:ss 1han twdve (12) months, this Lease .sbsll mnain in Ml
        fan:c and cfact widlout payment ofRoyalty or Shut-in Royalty.


                 (B) DAMAGES: Lessee wilt remove vnnecossary equipment and materials and n:elaim all
        disturbed lands at tbe completion of activities. and Lessee agrees to repair any damaged improvements to
        the land and pay for the loss of growing crops or mmkecable tbnber.

                  (P) MANNER OF PAYMENT: Lessee shall make or tender all payments due hereunder by
        chack, payable so Leuor, at Lessor's last known ~ and Lessee may withhold fl/1Y pa)'Dlent pending
        notification by Lessor of a change in addras. Payment may be tendered by mail or any comparable method
        (e.g., Federal P.xpress). and payment is deemed .complete upon mailing or dispatch. Where 1he due date fur
        any payment specified hennn falls on a holiday, Satarday or Sunday, payment tendered (mailed or
        dispatched) on 1he next business day ts dmely.

                  (G) CHANGB lN LAND OWNER.SHIP: Lessee shaJJ not be bound by any change in the
        ownership of the Leasehold until furnished with such documematioD as Lessee may reasonably require.
        Pending the receipt of documentation. Lessee may elect either to continue to make or withhold payments as
        if such a change bad not occum,d.
                  (H) TJTI.B: If Lessee receives evidence dJat LesJOr does not have title to all or any part of the
        rlgh1s heroin leased, Lessee may immedum,ly wffllhold paymems that would be otherwise due and payable
        hereunder to Lossor \11ltl1 the advene claim is ftllly resolved.

                 {I) LIENS: Lessee may at its option pay and discharge any past due taxes, mortgages, judgments,
        or odler lians and encumbrances on or against any Janel or interest included in the Leasehold; and Lessee
        shall be entitled to recover tom the debtor, widi legal interest and costs, by deduction fi'om any future
        payments to Lessor or by any other Jawfill means. In the ovont the leased lands are encumbered by a prior
        mortgage. then, notwitbsfanding anydting coldained herein to the contrm)', Lessee shall have the right to
        suspend the paymc,nt of any royalties due hereunder, without llabDity for Interest, until such time u Lessor
        obtains at its own expense a S1lbonfination of the mortgage in a form acceptable to Les&ee.

                  (J) CHARACTBlUZATION OF PAYMENTS: Payments set fonh herein are covenants, not
        special limitations. regardJeas of the :manner in which dime payments may be invoiced. Any milure on the
        part of the Lesacc f9 timely or otherwis$ properly tender payment c:an never result in an automatic
        termination. expiration, cancc,IJation, or forfoi&mc of tbi, Lease. Lessor ncognizos md acknowledges that
        oil and gas lease paymcms, in the form ofrmtal, bom.ts and royalty, can way deperlding on multiple fitctor1
        and that this Lease is the product of good 1ilith negodadons. Lessor hereby agrees 1hat the payment terms,
        as set for1h herein, and any bonus payments paid to Lessor constitute fill1 consideration for the Leasehold.
        Lessor further agrees that such paymont tenm and bonus payments are final and that Lessor w111 not seek to
        amend or modify -the lease paymems, or seek additional consideration based upon any diffimng tonns
        wbJch Lessee has or will negotiate widl any other lessor/oil and ges owner.

                 (K.) PAYMBNT RBOUCTIONS: If Lessor owns a less« intenlSt in dm oil or gas than die entire
        und~ fee simple estate, then the rentals (euept for Delay Rental payments as set forth above),
        royalties and shut•in royalties hereunder shall be paid to Lessor only in the plOJ)OJtion whieh Lessorts
        interest bears to the whole and undivided fee.

                 UNITIZAnoN AND POOLING. Lessor grants Le9see the right to pool, uoilir.e, or combino an
        or parts of the Leasehold with other lands, whcdJcr CODtignous or not contiguous, leased or unleased,
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            40 of27
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 46 #: 177

                                                                                              ·.,,_..}




         wWer owned by Lessee or by others, at a time before or aftel- drilling to c:rute drilling or production
         units either by contract right or pursuant to governmental au1hori7Jltion. Pooling or unitizing in one or
         more Instances shall not exhaust Lessee's pooling and unitir.ing rights hcrounder, ancl,.Lessee is granu,d the
         right to dlaoge 1he size, shape, and conditiDDB of opemtion or payment of any m1it mated. Lessor agrees
         to accept and IeOeive out of the prodllc:tion or the revenue TCBlized from the producdon of such unit, such
         proportional share of the Royalty from each onit well as 1he number of Leasehold acres included in the unit
         bem to the total number of acres ID die unit Othmwise, u 10 any part of 1be unit. drilling, operations in
         prq,andion for drilling, production, or shut-in production ftoin the W1it, or payment of Royalty, Shut-in
         Royalty, Delay in Marketing payment or Delay Rental aun'butablo to any part of1he unit (uwludmg non-
         Leasehold land) shall have the same eft'eot upon the tmms of this Lease as if a well were located on. or the
         subject activity attn"butablc to, 1hc Leasehold. In the event of conflict or inconsiatency between tbe
         Leasehold acns ascribed to the Lease, and the local property lax assessmcot cakulation of the lands
         covered by die Lease, or the deeded acreage amount, Lessee may, at its option, rely on the latter as being
         determinative for 1he purposes ofthis paragraph.

                   FACILITIBS. Lessee shall not drill a well on the Leasehold within 300 feet of any strueture
         locamd on the Leasehold without l.alOr's written coosent. Lessor ab.all not erect any building or structure,
         or plant any trees within 200 feet of a well or within 25 feet of a pipeline without Lessee's writtan COP8ellL
         Lessor shall not improve, modify, degrade, or restrict roads and facllities built by Lessee without Lessee's
         written consen.t

                   CONVERSION TO STORAGE, Lessee is bmiby granted the right to convert the Leasehold or
         lands pooledluoitized therewith to gas storage. At the time of conversion, Lesseo shall pay Lessor's
         proportionate part for the estimated recovetable gas J1IDl8ining in any woll dnlled pursuant 10 this tease
         usmg methods of calcwatiDg gas merves as BR genemJly accepted by 1he natural gas industly and. in the
         event that all wella on the Leasehold and/or lands pooled/unitized therewith have permanently ceased
         production, Lessor shall be paid a Conversion to Storage payment in an amount equal to Delay Rental for
         as long 1berafter as the Leasehold or lands pooledfunitized therewith is/are used for gas storage or for
         protection of gas storage; such Conversion to Storage payment shall first bec:ome due upon the next
         ensuing Delay Rmdal 8IDU\lffl81"Y date. The use of any part of the Leasdtold or lands pooled or wriU1.ed
         therewith for the undergtowid storage of ps, or for lhe protection of stotod. gas wa11 extend this Lease
         beyond the primary term as to all rights gran1ed by this ~ including but not limited to production
         rights, regardless of whether the produetion and storage rights are owned together or separately.

                   PISPQSAL AND INJECTION WEllS. Lessor hereby gnmts to Lessee the right 10 drill wells
         and/or re-eater existing wells, includmg necessary location, roadway and pipeline easements and rights of
       · way, on any part of the Leasehold or lands pooled or unitized therewilh for the disposal and/or injection
         into any subsur&co strata, 01her tban a potable water strata, of air, gas, brine, completion and production
         fluids, waste water a.ad any hydrocmbon rclaled substances ftom any source, including, but not limited to
         wcJJs on the Leasehold or lands pooled or unitized dierewllb or fiom properties and lands oumide 1he
         Leasehold or lands po01ed or uoitiz.ed therewitb, llllcl to conduct all operations as may be required, for 10
         long as nccossary ml n,quired by Lessee for purposes as herein provided. ft; at the expiration of the
         primary tmm. Lessee u disposing and/or injecdng Imo any subsbt&ce ~ underlying die ~llo~ or
         lands pooled or unil:i7.cd therewith or conducting operalicms for such disposal 811dlf1! injection and dlia lease
         is not bebJg :mabrtafncd by any odler provision contained herein and no other paymcJds are being made to
         Lessor as presmbed hereunder, Lessee ehall pay to Lessor the mm of one thousand dollan ($1,000.00) per
         year, proportiOJUIIC)y reduced to Lessor's ownership in lhc Leasehold and surfitee as lt bears to the fbU and
         undtvided estate. beginning on the next amdvenary dab: of this Lease and said payment end term of this
         Lease, insofar as to terms and provisions contained herein applicable to disposal and injection wolls, shall
         continue llllllUlly thereafter for so long as necessary and required by Lessee for purposes as herein
         provided md until all disposal and/or injection wells 1oeated on the Leaaohold or on Jaruis pooled or
         unitized therewith are plugged and abaodonod. Lessor agrees that if required by Lessee, Jeglllatmy ~
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            41 of28
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 47 #: 178

                                                                                             \ ..........r




        or governmental authority having jurisdiction. Lessor shall enter a separate Disposal and Injection
        A!PCment wilh Lessee for the pnposcs as herein provided.
                 TITLE AND INTERBSIS, Lessor hereby warrants generally and agrees to defend title 10 the
        Leasehold and covenant$ that Lessee shall haw quiet enjoyment hereunder and shall have benefit of the
        doctrine of after acquiml. title. Should any person having title to the Leasehold fail to execute this Lease,
        the Lease sbaD nevertheless be binding upon all persons who do execute it as Lessor.

                 LEA.SE DEVELOPMENT, There is no implied covenant to drill, prevent drainage. further
        develop or market pmduetlon wl1hm the primary tenn or any extension oftmn of this Lease. There shall
        be no Leasehold forfeiture. tamioatlon, expiration or cancellation for failure to comply with said implied
        covenam. ProvisiOJll5 ~ including but not limited. to tho prescribed payments, ecmstitut.e {ull
        componsation for the privileges herein granted.
                 COVENANTS. This Lease and its expressed or implied covenants shall not be subject to
        termination. tbrfeitme of rights. or damage$ due to failure to comply with obligations if compliance Is
        effectively prevented by tbderal,. stllle, or local law, regulation, or decree, or the acts of God and/or third
        parties over whom Lessee has no control
                 ARBITRATION. In the event of a disagreement between Lessor and Lessee con=ning this
        Lease or the assoc1ated Order of Payment, perfonnanee thereunder. or damages caused by .Lessee's
        operalions, 1be resolution of all such clispull:S shall be deumnined by atbimdioa in accordance with the
        ndes of the American Arbitration Association. .Arbitration shall be. the exclusive remedy and cover all
        disputes, including but not limited to, the formation, execution, validity amt. performance of the Lease and
        Order of Payment. All fees and costs associated with the arbitration shalt be borne equally by Lessor and
        Lessee.
                 ENTIRE CONTRACT. lbc entire agxeement between Lessor and Lessee is embodied herein and
        in the assotiated Order of Payment (Jf any). No oral warranties, representations, or promises have been
        made or n,Iied upon by either party as an inducement to or modification of this Lease.

                 TITI.E CUilATNE, Lessor agrees to execute affidavits. mtificati011s. amendments, permits and
        ocher inSlnmlenta as may be necessmy to carry out the purpose oftbis lease.

                  SUR.RENDER, Lessoe, at any time, and "from time to time, may surrender and cancel this Lease
        as to all or any part of 1he Lcasehold by recording a Summder of Lease and thereupon dwl Lease, and the
        rights and obligations of the parties hereunder, shall termioate as to die part so IIUfflUldered; provided,
        however, that upon each surrender as to any part of the Leasehold. Lessee shall have reasonable and
        convcnient casenicnts for then existing wells. pi~Jines, pole lines, roadways and other facilities on the
        lands sun:enclercd.

                  SUCCESSORS. All rights. duties, and liabilities heroin benefit and bind Lessor and Lessee and
        their heirs. successors, and assigns.

                  FOR.CB MAJEJJP, All expmis or implied c:oven8Jlts of dus Lease shall be subject to all
        applicable laws. m~ regulations and orders. Wh11D drilling. reworking. production or other operations
        hereunder, or Lessee's fi&lfilbnent of its obligations IHRunder are prevented or delayed by such kws, rules,
        regulations or ordm, or by lnabflity to obtain nec:easary permits, equipment, services, material, water,
        electricity, fuel, access or easemems. or by fire, flood, adverse weather conditions. war, sabotage. rebellion,
        insurrection, riot, strike or labor disputes, or by mability to obtain a lllltisfac:tory market for production or
        failuie of purdlasen or carriers to ta1ce or tnmsport such production, or by any other cause not reasonably
        within Lessee's C0Dlr01, this Lease shall not terminate. in whole or In part. because of such prevc:otion or
        delay, and, at Lessee's option, the period of such prevention or delay shall be added to the term hereo£
        Lessee shall not be liable in damages fur breach of any expn,ss or implied covenants of this Lease for
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            42 of29
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 48 #: 179
                                       l)



        fitilure to comply therewith, if compliance is pn,wnt.ed by, or fidJure is the result of any applicable laws,
        rules, regulations or orders or openrtion. of force JDajeuro.

                  Sf:YBMBIL[IY. This Lease la intended to comply with an applicable laws. rules. regu1atioos,
        ordiDaDces and go\'el'DD1eJltal orders. If any provision of this Lease is held by a coun of competent
        jurisdiction to be invalid, void, or unenforceable. the IRIBiniDg provisions shall survive and c:on1fnue in full
        force and eft'ect to the maximum extent allowed by law. If a court of competent jurisdicuon holds any
        provision of tbi& Leaae inwlld, void. or unenforceable under applicable law, the court shall give ihe
        p,,vision the greatest effect possible UDder die law and modify 1he provision so as to cc,nfonn to applicable
        Jaw if1bat can be done in a manner which does not 1i'USlr8te the purpose ofIbis Lease.
                 COUNTER.PAR.TS. This Lease may~ executed in one or more countmparts, each of which will
        be deemed to be an original copy of this Lease and all of which, when 1aken together, will be deemed to
        CODBtitute one and the same agreement.


        SBB EXHIBIT "a" ATIACHED HERETO AND BY R.BFBRENCE MADE A PART HEREOF.


        l'N Wl'l'NBSS WHEREOF, Lessor hereunto sets hand and seal




        Wrtncss _ _ _ _ _ _ _ __


                                                           X

                                                           ~.JR,' 1 e-},
                                                           ~Name:.~--------
        W°dneSs _ _ _ _ _ _ _ __
                                                           ~~
                                                          Prin1ccl Name:,__ _ _ _ ___
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            43 of30
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 49 #: 180
                                                    .-:-···.._
                                                   :~:_..3




        STATEOP            6Jh.iJ>                                    )
                                                                      )ss
        coUNTYoF               BelmD()t                               )

       ...
       _____
                          5 day of
                          I b i's .                    m~ ,           2011, before me. a Notary Public, porsonally appeared
                          _.. known to me ( o r ~ proven) to be Che pmon whose name is subsc:n"bed to the within
         itlslrumcot,, acknowledged that be:/ahe eicecuted du, SIIIM for tho purposes themD COldained.

                                          ~ F , J hemlnto set my band andoffidal seal.                  ~~
                                         Robert Dickey, Notary Public     S'gnatme/NotaryPubl
                                                                           1
                                                                                                             _                       ,,..
                                            STATE OF OHIO
                                        1J Comlissloll EqiNs lay 19, 2013     Name/No11U'y Publio (print):

                                                                               My Commission Expires:._ _ _ _ _ _ __

                                                                   ACKNOWLEDGMENT
        STATE oF <Ohi,o                                               )
                                                                      ) ss
        COUNTY OF &J tnoat:                                           )

                 .Q9 th.Ii            .s_ day of            tll~...t..A      . 2011, Woie me, a Notary Public, personally appeared
                t::81:Atii,. who adcnaw!~to be Che ,,H/Att~ ofPalriot Land Company, I..LC, and that
          that (;IJllldty., being aurhorlmd to do so. Oltccutod the foreJingInstrument for'Che purposc:s dlcrcln eonlained.

                     IN WITNESS WHEREOF. I hereunto set my hand and official seal.
                                           .
                                                                                                         ~¥19_
                                                                                  Signuurc/NotaryPublici _ ___x
                                                                                   Neme/Notmy Public {print..
                                                 WUI \,LLL-Mlii:
                                                       .,,_,                      My Commission Expires:_ _ _ _ _ __

                ..              ..ot            a,r...i.
                                                     SUJE  OF w.,
                                                         &pillS OHIO 16,.
                      •
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            44 of31
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 50 #: 181
                                        ()                                                       -·\;
                                                                                              '-:1o.,_.f




    1.02 Patriot Lease 010411-Gulfport supplement lease (OGL 3822-Final)




                                                         EXHIBIT"a"

       This Exhibit •a• is attached to and made a part of that ~ Oil and Gas Lease dated the               01-04-2011, by and
       betwcm K&.S Shngert Pllmlli , as Lessor,

        and
       Patriot La11d Company, LLC, as Lossec. If any ofdlc following pn,visions conflict with or ,n: inconsisemt with lhe
       printed provisions ortcrJns of this Lease. the following provblons shall connoL

        Lessor laenhy warrants that Lessor ii not currently l"l!Cfflin& 11111 bonus, renbll, pn,dudion royalty M the nsuJt
        of any prior oil alld ps ldse eoverlq any or aD of file nbJect prembes, aud tbat there are no commercially
        prodlll:in& wells ~ t t y u1stm1 on the subject pnmlsa, or upen other lands within dae bon1ularies of a
        drllllag or procludlon unit ullllzing aD or a part of the nbject premi11e1.


              1. Govennaa Law - This Agreement shall be governed by and construed in ac:con:lance with the
                 laws of the Columbiana County Courts.
              2. Market Ealuuacement Clause - It is agreed between the Lessor end Lessee that, DOtwithSlanding
                 any language herein to the contrary, all oil, gas or other proceeds accruing to the Lessor under this
                 lease or by state law shall be without dedoctioD, directly or indirectly, for the cost of producing,
                 gathmiDg. storing. ddlydratiDg and marlc:eling the oU. gas and o1her prodDcls produced hereunder
                 to transform the product into matlcelable form; however, any such 005IS which result in enhancing
                 the va1ue of tho :madcetable oil, gas or other p-oducts to receive a better pice may be deducted
                 ftom Lossor's share of production so long as they are based on Lessee'a actual cost of such
                 enhancemmts. However, in no event shall Lessor receive a price 1hat is less than. or more than,
                 1hc price received by Lessee.
              3. No Storage Rights Clause - Lessee agrees the herein described Leased premises ahall not be used
                 for the purpose of gas storage as defined by the Federal Energy Regulatory Commiuion. Any
                 reference to gas storage c:ontalned in this lease is hereby delded. If Lessor wishes to enter into an
                 agreement regarding gas storage using die leased premises with a third party, Leasor shall first
                 give Lessee written notice of the identity ofthe third party, the price or the CODSideration for which
                 the third party is prepared to offer., the effective dale and closing elate of the tnmsactions and any
                 other infmmation respecting the transaction which Lessee believes would be material to the
                 exaci8e of tho offering. Lessor does hereby grant Lessee the first option and right to punmase the
                 gas storage rights by mmcbing and teudm'ing to tbe Lessor any third party's offixing within 30
                 days if receipt of notice from Lessor.
              4. Water. Testing • Prior to the commencement of drilling operations by Lessee. Lessee shall test
                 Lessor's water supply well if located within 500 feet (500') of the smface location ofthe proposed
                 dnlllng well bore. Should Lessor experience a material adverse c:hange in 1he quality of Lessor's
                 water supply as the result of the drilling of any such well by Lessee. during or within two months
                 after the completion of Lessee's drilling operations, Lessee shall promptly after receipt of Lessor's
                 written request, 118Dlple and test Lessor's water supply at Lessee's expense. Should such mt
                 reflect a .material adva:se change as .the result of Lessee's drilling operations, Lessee, at Lessee's
                 expemc,. agrees to provide Lessor with potable water until such time as Lessor's water sourGeS has
                 been repaired or replaced with a source of subs1antially similar quality.
              s. No Dlspo.tal Cause - 11le right to dispose of any waate products, including, but not limited to,
                 waste water IIDd/or brine upon the loaaod pnmuses is specifically excluded.
              6. Use or Water Clause - Upon the expnss written consent of Lessor, Lessee shall havo the right
                 to drill one WIDl" well on i..e.sor's premises for uses associated with Lessee's apentions cxc:opt
                 said well sba1l not be used for injection, h)'draullc fracking or drilling. The right to utilize any
                 other potable Wide!" anclfor water D'01D curreudy existing wells, tanks, ponds, reservoirs or any
                 other source looated on the leased pranise.1 is specifically excluded witbQUt tho express written
                 consent fl'oni the L~sor undor a separate agreement.
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            45 of32
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 51 #: 182
                                      ()


           7. Timber • Lessee and Lessor agree that prior to the nmaoval of any and all marbtable timber
               n=sulting from Lessee's operatlons under the tenns of tms Lease, a qualified third party forester
               sbaD conduct an appraisal. and Lessee shall pay Lessor the said appraisal value prior to harvesting.
           8. Clean Up • On completion of any operations, Lessee shall restore the leased premises to pre-
               drilling conditions, remove all debris. equipment and personal property which Lessee placed on
               the leased premises (except for equipment needed for the operation of producing wells). whic:h
               shall be removed within six (6) months after a well permanently ceases to produce.
           9. Problbltlon Actlvldes - Lessee is prohibited ttt,m conducting aerial spraying upon any portion of
               Lease Premises. Lessee is prolnlrited iiom burning of brush or other wasm materials upon any
               portion of1be Jeased premises unless tewp0111rY during drilling. Lessee is prolu"bited ftom placing
               livmg quuters of any type on the leased premises. Lessee is prolu"bited hrn pmfonning any
               actMty which is not expressly permitted punnumt to the terms and conditions of this Lease.
           1O. RecJarnatioa - Lessee shall comtruct or install all well sites, access roads and pipeline righls-of-
               way in manner which would minimi7.e any fflJated soil erosion. Further, all related surface
               reclamation shall be done In a manner which restores said land as nearly to original contours as
               reasonably possible.
           11. Fences ad Gates - Lessee shall promptly repJace any fences ranovcd by Lessee during its
                opendicms on said land and 1\Jrlber shall CODS1l'llct gala on all access roads on said land upon
               n:quest of Lessor
           12, Rold Harmless - Lessee shall indcnmify and hold Lessor harmless from any and all liability,
                liens, demands, judgments, suits, and cJafms of any kind or cbanscter arising out o( mconnection
               with. or relating to Lessee's operations under the 1mmS of this Lease, including. but nat limited 1D,
               cmviromnental issues, claims for bgury to or dcalh of any persons, or damage. loss or destroction
               of any property, real or personal, under any thCOJy of tort, contract. or strict liability, Lessee
               further covenaats and agrees to defend any suits brought against Lessor on any claims. and to pay
                                                                                             an
               any judgment against Lessor mulling :&om any suit or suits, together with costs and expenses
               re1atiog to any claJms, including attorney's fees, arising from Lessees operations under the terms
               of this lease. Lessor, if it so elecls, shall have the ri&ht to participBte, at it sole expense, in i1s
               defimse in any suits in which it may be a party, without relieving Lessee of the obligation 1D
               defeud Lessor.
           13. Gas CompeD18tioa ~ I:( and only i( Lessor is entided to receive free gas by virtue of the
               ownership of the sw1ace of 'the leased premises on which the wellhead is located and cllhtr all the
               oil and ga., underlying the same, or an undivided intarest in the oil and gas underlying the same, or
               the expmss record title right to receive free ps, then upon approval of Lessor's written request for
               free gas. and after Lessor bas obl8irled 100% writml consent from all owners having the legal
               right to receive revenue ft'om a productive well on the leased premises, and Lessor's exec.ution of
               Lessee's Delivery of Pree Gas and OVerbum Gas productive Agreement, one (1) Lesaor may Jay a
               line to any one (1) producing gas wen on the leased premises and~ up to two hundred tbousartd ·
               (200,000) cubic feet of gas during any single twelve (12) month period for domestic use in one
               cummdy cxisdng primary dwelling owned at all times by Lessor and localed wi1hin a one
               1hoU811Dd (1,000') foot ndius ftom 811d wen on the leased premises; subje~ however to such well
               being capable of prod\Jeing in comnu:rcia1 quantities and of commercial quality suitable fi>r
               domestic use; 1ho existence and awilability of a ~ dlstn'bution coq,any willing 10 administer,
               control, monitor, and aemce such he pa USBgO to the specificatioos and ffllUireme.nlB o f ~ j
               and subject further to the uSe, maintenance, operation, production, limited deliverability, and right
               of shut-In and/or plugging end abandonment by Lessee of its wcll(a), eqaipment and pipelines on
               the leased premises. Lessor sball accure such gas by sorvicc line laid to and connected to such well
               on sut leased premises bl accordance with all applicable laws, nalea and regulations, the point of
               connection to be designated by Lessee and Lessor shall usmne the entire risk and all expenses
               associated with securing and using such ps and agn,os, to the fullest extent of applicable law, to
               release and indemnify Lessee from and egaimt any and all claims or Cl81IM of action arising there
               from or relating thereto. If Lesaor in any year uses in excess of the qumtity provided f'or herein.
               Lessor shall pay for all ovcrbwn gas at the eummt establiahed retail rate in the area or at the rated
     Case: Case:
           2:20-cv-02469-MHW-KAJ
                 4:17-cv-00263-BYP Doc
                                    Doc#:#:11-2
                                            1-1 Filed:
                                                Filed: 08/18/20
                                                        02/08/17Page:
                                                                 46 of33
                                                                       90.of PageID
                                                                             58 PAGEID
                                                                                    #: 52 #: 183
                                          (.)
•'




                      release and Indemnify Lessee from and against any and all claims or causes of action arising there
                      fionl or relatillg thereto. If Lessor in any year uses In excess of the quantity provided for herein,
                      Lessor shall pay for all overbum gas at the current es1ablished retail rm in the area. or et the ratod
                      cbmged by the local di81ribution compllD)' administering the ftee gas usage, but Le.we assumes no
                      obligation to furnish Lessor with gas in excess of the quantity provided bcrcin. Tho measurement
                      and regulation of such ps shall be by metEr regulators fumisbed by Lessor, subject to Lessee's
                      approval, and set at the 1ap on the well. Notwithstanding the foregoing piovisions, in the event the
                      teased pmnise& are made a part of a unit or pooled with other acreage and. the welt{s) bas been
                      drilled on another tease. the Lessor haeunder wiU not be entitled to use wellhead gas, tree or
                      olberwuie. 'Ibe rigb1s granted herein related to free gas are not assignable or transferable to a party
                      not cummd,y owning an interest in 1he leasehold premises. Noewithsbmding the iwegomg. the
                      specific terms and conditions of fi'ee gas use shall be governed and controlled by the Agreement
                      for Delivery of Free Gas and Overbum Gas. Lessee shall be fully relieved of any further
                      obligation to provide free gas or alternative payment to Lessor 'if any oftbe ~itions provided
                      hcreinabove are not satisfied. At the time application is made for free gas, Lessee shall have the
                      option to make en umual cash payment to the qualified applicant of One Thousand and 00/I 00
                      Dollus ($1,000.00) in lieu of providing fnle gas and said sum shall thereafter pormanently
                      discharge Lessee's obligation under this lease to provide gas free of cost to Lessor, his successors,
                      heirs and assigns.
                 t 4; No Other Minerals - This lease shall cover only oil and gas and relaled hydrocarbons (but no coal
                      bed rnedumc) that may be produced from the well bore; and all other minerals ineluding, but not
                      limited to, lignite coal, urani11111, suffilr, gravel. copper, mul mclaUic ores are not included in this
                      Lease.                                                                                .
                 IS. Sbnt In - It is understood and agreed that this lease may not be maintained in force for any
                      continuous pmiod of time longer than four (4) consccntivc years after the expirations of the
                      primary term hereof solely by the provision ofthe shut·in royalty clause. The shut·in status of any
                      well shall persist only so long as it is necessary to correct, through the exm:ise of good faith and
                      due dlHgence, the condltiou giving the rise to the sbut·in ofthe well
                 16. Pugh Cause - ID 1he event a pooled unit is c.reated which ancompasses land located outside the
                      lease prenuses and some, but not all, of the Leasehold premises, any drilling completing. testing.
                      deepening opendlons or reworking operations on or production ftom a well located on that pooled
                      1D1it shall continue 1bis Loase in full force and effbct but only as to that part of the lease premises
                      contained within the pooled unit and only as to those formations and hori?Ons found from the
                      ~ down to the deq>est depth drilled; specifically, this lease shall automatically t«minate two
                      (2) years ("Extended Term") after the expiration of the primary term or any extension provided
                      herein as to such portions of leased premises not contained within a PoOled wit and those
                      formations and bori7.0JlS beloW the deepest depth drilled. However, Lessee may, at its option. pay
                      the extemion payment included in this lease one time. and one time only, prior to the expiration of
                      the two (2) year Extended Tenn on the portions of the Leasehold not inclwled In a production unit
                      or below the deepest depth drilled to continue all of its rights in and to the Leasehold or surrender
                      such portions of the Leasehold not included in a production unit or those fonnatlons and horizons
                      found below the deepest depth drilled.
                 17. Location Appronl - Before commencing surface disturbing operations on the Leased Premises,
                      Lessee agrees to consult wi1h Lessor on the locatlon of all welts, road&, pipelines, ,gates, and o1her
                      equipment so as 'to minimir.e disruption of Lessor's use of dte Leased Premises. To the degree
                      practicable, operations shall be designed and laid out to be concentrated in a single area so as to
                      avoid unnecessary utilizdon of arice areas. To tho degree practicable, pipelines and roadways
                      are to be within the smne corridor. Wi:thoot a separate written agreement between Lessor and
                      Lessee, no pump stations, tank baltories, pipelines, dJyers or separators shall be located on the
                      Leased Plell\iaes IDlloss 1hey are for the sole purposo of transporting, processing, or treating gas
                      from the Leased Pn,misas or lands pooled ar unitized therewith, and 11>.ose shall not be located
                      nearer 1ban. {and no wen shall be drilled nearw than) four hundred (400) feet from any dwelling or
     Case: Case:
           2:20-cv-02469-MHW-KAJ
                 4:17-cv-00263-BYP Doc
                                    Doc#:#:11-2
                                            1-1 Filed:
                                                Filed: 08/18/20
                                                        02/08/17Page:
                                                                 47 of34
                                                                       90.of PageID
                                                                             58 PAGEID
                                                                                    #: 53 #: 184
                                         ()
,'




                        residendal ~ or two hundred (200) feet tom aoy bam or other non-residmdial SU'1lCbD'e
                     lben on 1be Leased Pnsmi.ses without the Lessor's written Q011B81lt
                 18. SedJadcs . No Drilling wlddn four hundred (400) feel ftom any dwelling or residential Slnld'IR
                     or two hundred (200) feet mrm auy bllm or otbor DOD-residential structure 1ben on the Leased
                     Premises without the Lessor's writlen c:onsent.
                 19. Wei. LoeatiDD Fee - Lesaee agrees to pay Lessor a well loc:adon fee in tbe amount of Ten
                     Thoasand Dollan (S10,000.00) for the hritia1 well*· provided a wtll site is buih on the surface
                     owmd by the lessor, and such land is covered by Ilda leuo. This Well Location Fee sball be tbr
                     the entire compensation fur all reasooablo and customary damages eaustd by operations of'Lessee,
                      its employees. contractorS, sub-comraotol1, apnls and nipn,sentatives, purswmi to IIDd including,
                     but not Jbnimd to. the drilling, oquipping, opendiDs. repairin& rnoddn& maintabring. laying or
                      well db, ptherlng and flow Jines, and fbr plugging of an oil UJd/or gas well on Lessol's pn:,perty.
                      Saki compemation does not mclude dBffll88S to Lessor's smiice area aocl vegelal:ian tram any
                      calastlophic incidents (Le. mes, sinldlolos, etc.) caused by operations by ~ hs employees,
                      COll1l'aCtOIS, sub-contractors, agents or representmm,s.
                 20. Commm..-ent of Operations - Commencement of Operations shall be de6ned as Lessee
                      having seeured • drillfng permit fiom the Stale and fiuther entering upon the herein pnulisea with
                      equfpment necessary 10 bm1d any access road(s) for drilling of a well subsequomly followed
                      within 6 months by a drilling rig for the spudding of the well to bo drilled. Once drilling
                      opemions commence, any applieablc delay renlals wa1l no longer be required to maintain the
                        lease.
                  21. Aadit,, Lessor shall have the right to request an itemi1.cd list of deductions fiom Lessee omie in
                      any u month period by writbm request.
                  22. UaidzatioDIPoollag- No pooled Wlit for any well that iDcludes JatmaJ or horizolltal drilling shall
                      exceed six hmadnld 1blty (640) acns.                                                  IIil8'ltJ .(JO
                  23. PaymeoCB to Lestor -To pay Lessor as noJay Rental, a rate of two thousand dollan (52888::80)
                      per net acre payable in advance for a period offive ,ears, "initial IOrm". The parties hereto agree
                      1hat tbis is a Paid-Up Lease with no fw1her Delay R.en1al and/or Delay in Mmbting payments due
                      to Lessor during 1he primary term hereo£ Payment of ,my delay rental dming die fivo ya
                      PrillJary Tenn shall be deemed paid in advance as pirt of the initial bonus payment to Leasor. If
                      royalties paid to Lessor, tor any period of time in affect except for that perio41be amount of1he
                      delay rental, 1hen the delay nntal shall be deemed of&et by· the: royalty payments, and no clalay
                      rental shall be owed for 1hat period.
                  24. Paymellt- Lease paymont will be duo on or beft>re Jue 30, 2011.


              This addmsdmn to Jease cla1ed    day of    , 2011 is consentecl hereto. by:



              Lessor.                                              Lessee:
                      Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-2 Filed: 08/18/20 Page:    ------------------------
                                                                                    35 of
                                                                               - -----    58 PAGEID #: 185




                                                                                                                    Case: 4:17-cv-00263-BYP Doc #: 1-1 Filed: 02/08/17 48 of 90. PageID #: 54
                     11          r ; • tpu1. n1
                                          !                              s           1
                                                                                         .   ·

                          i'''1 ii j '·l11i t(IA I 1' I 1-i
                      iir d!!  . i'" !J1· 11"1?1.- 1, ,u fi it,
                                                       l                                                        e
                      l 11111                              ~l Jiff ·f. aIt,-
                               ~, 1,ti ;?rJ J•:IJiI, r. ·1ti              1
                                                                                     ,11
                      i fff:, I ~I ~ ~,• IJII t ,1·! ~ -.~f ·
                      . . -.i!ff ! J.(.. 1fJI'I,ifJJIJI11~}Jf11 I:11. tt IJ.. f
                     •       ,,. ... s,       ;    .




                    · l!
                                                                     11
                         ~                                                      I    la:         i .
                                 J ~ t' ·1 11tjl~I ii~ . !! I!·
                               .              •.               S,i                                       '.IJ




                     I,&~
                    ·,I
                                              i~ I~ lJliJJII
                                              I
                                                       ! t·• 1«
                                                              :11 ,r  11i
                                                                      · ! 'f's
                                                                          ~
                                                                          1
                                                     1lr 1•1 11 l 1 • f I i
                                                                                                 II
                                                                                                 I
                                                                                                   1 I


                 !l . i                              111i,fllff.1if !l ~
                                                           E

0
r,                                        !i                                                                    -
               -ii                      !
r

    v-1               i~ l;flHUij!iU
                          ltslJII,   ll   i?
                                     II ~ ii
     ....,
    1.1"'

    V'
             -~-
             • :c
             (\~
                     aw                                                       &Jll
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-2 Filed: 08/18/20 Page: 36 of 58 PAGEID #: 186




                                                                                                                                               Case: 4:17-cv-00263-BYP Doc #: 1-1 Filed: 02/08/17 49 of 90. PageID #: 55
ll1
   1
    'H ftll11'   1  ~' rl                                 HfJU'P1n1n~ n:u
                                                        ntn
•2' l'1Sl'1 . ·1 ··If                           i (~ '1 . 11' 1h~1 n• · ll!'I- ~i
,, IIiJsf~1J'·~=la.·'l~i.
l~I
                                                            5
                                                f   II"~        ,..
                                                                          Ir
                                                                                  s
                                                                                           ·8      f((g
                                                                                                                1;;
                                                                                                                ft I~        I   ~1
                                                                     1
                                                       '1 '1'1"· },'1 hJJiJ]i 1'1 ·t~i
111 ( 1'°' ill                                  r!-1
                                                I 't                 JI (rl i .I"'11,                                                      e
,;hlitJ,J1'l!
            II
              ti                           fa       a  I ..I
                                                   • . Ir       a.
                                                           111 i. hlrn;rl-!1 ti hi.s-.s1· .        R
                                                                                                   WRSI         •
                                                                                                                  l·I            1; ....


J••t~
 11-   .,
        ·111:
1sllJ1;·11IAIJit1f Ila.i,
                       8
                            'JI'n" "l!i
                            ,..

                                   i
                                                a(1
                                        fl·r.i IJI •J taifJ, ;1J!I-
                                                II I
                                                      ·rl it
                                                            1s
                                                             i " !1 I•I
                                                                    l(l~·1JI1
                                                                              r
                                                                                  1·.
                                                                                           SI •

                                                                                     I ._a.1
                                                                                            i,
                                                                                                      st
                                                                                                      111
                                                                                                                r;
                                                                                                                a.~rr
                                                                                                                        &"
                                                                                                                                     J
 I p•, ••1 i .i       1•
                                                    tl"     II' '1rt-.,              r. J I'Ia.
                                                                                  ,::.a.1111.                   ,,r!         t ..
Iii rJb frh J1··1".fJ
                                                l   11  I · .r
                                                        A                                                        ~
                                                                                                                         I

l" "' 1,.,11~1 . ,; .
:IH)·ln. ia f11,                                    I ·f    i .s ''I              g1'             i. l,. it1                 !s11
                            ! '11 1ll"l ·11·· ·i ! l;J!,lfJ
                                                                                                                                           -
                                                J;rh &'J                      t        1                    1

dp      tu,r1fnJi  i'' Bl 11:J •'J-" I lJS.' •
11· 1Jtl11[i1l11~, 1'1! Iii' II• t~J•Lh: . fi tiiU
                                                            I                                                                    i   l

                     ·I          ~ 1• hli(11-1 .ri~gf
                                                                                  1·
'·h!l
le.    if
          !(fsrnir
                 Ii    ,9
                         .f
                   th ,ii I . ·,Jihhiah hi!
                                  .... 8
                                                                      O   '
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            50 of37
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 56 #: 187




         whGm Lessee bas no control or J1lpllatory do1ayl associared with ay approval process llqtdNcl for
         candocting such actMties).


                 (B) UMITATION OF FOR.FEITURE: This Lease mall never be subject ID a civil action or
        proceeding to enforce a claiab oftetn.irwtion, cancellation. expilaticn or forteilure due to any IClioD «
        inamOD by dtc Lessee. incbldiDg but 110t limited '°, 1blkiDg any prescribed ~ authorizllcl muls the
        terms ofchis Lew, unless die Leaoe has NCei.t wri1tea notb of Lessm'a danand ancl lhereder falls or
        rtfael ti, lllltis1)' or provide jastific:ation respcmding to Lessm's demand wiChfa 60 dayt fiom dla receipt of
        SQCb l!Ollce. Jf Lessee timely Jespands to Lesson damand, but ID good faith 4-,ees with Leasais
        positfon 1114 8dS fbdt the R111S0111 therefore. such I RSpODSe shall be ckemDci to ~ this provision. this
        Lease shall condnuc in fUU ~ *1\11 etrect and no further damap; (or other clafms for relief) will accrue
        in us.tOI"$ filvar during 1he pendency of the dispule, Olher than clahm tbr pa;ymmtg dlld D1BY bt due under
        the cerms ofdlis Leue.

                 PAYMmOJ TO J,FffiJl. In addition to i1ic bomaa payment paid t,y Lenee for cbe execution
        horeof, Lessee ocwmuatts to pay IAsor, pzoporrioDale to Lessor's pen:alt8p of ownmhlp u follows:

                 {A) D£1..AY RENTAL: To pay Leasor as Delay 1lcmal. after Che &st year, atarae of five dollars
        (SS.00) per net ICl'9 per year payable in 14¥1111:1:. 1bc parties herelo agree that tlds is a Paid-Up Leeso \\lilh
        no 1m1bea- Delay Rental trJd/or Delay In MamdDg paymcms du to Leasor during die primary term hereof.

                (B) ROYALTY: To pay Lessor a s ~ . less all taxr.s. asscsameats, and adjllSlmCIDtS on
        pl'Odu=on GVln the Leasehold. 11$ follows:

             l. OIL: To deliver to die credit of 1asor a Royalty equal to fifteen pcroent (1.5%) of the gt08I
             revellll8 nalized by l..e$$ce for all oil 8Dd any constiluenls thaeof produced and marketed tom the
             Leasehold, less the COit to trWpOrt, hllldl~ sepande. meter, treld, proce115 and mamtthe oil.

             2. GAS: To pay Lessor III      llllOQDt   equal to fifteen perccot (IS%) of the gns revenuo realized by
        Lessee for alt ga and the cousdtuems tbc=reof produced and markded &om the Leasehold. less the cost to
        transpOlt, gather, ddlydrare. c.ompress, ll18d.d. mcler, treat ad process 1be ps and ID)' loues ill vohunes
        to point of measuteml'Dt 1h11 determines die mcnue realized by Lasoe. Lessee ma)' wi1hhold Royally
        payment wrtil such time as 1be kllal wflhbcld e:me49 fifty dollars ($50.00).

                    (C) DELAy IN MAJUCEl'INO: In the event 1bat Lessoe clrl1II a well CID tbe Leuehold or lands
        poolcd'lmiliad dlnwitb 11m is awaitios GOJDplcdon {such as hydnruUc bcture sdmuladcm). 0t lbat
        l..es$ee doeml to be capable of praduc:ticffl, bUt doe& not mllbt podu.dble gas. oil, or their comdtuents
        therefrom a tharc 1s no Olhlr • • nr e.mnctins 1lria Lease. 1..es1ee shall pay a1tar lbe priml1y rmm 11111
        undl sucJi fime • madrdiag is cnbJisbed (or .Lessee uaendm the Lease) a Delay in Mllbting Jll)'IDCllt
        equal in amount and &equnc:y to . . . . . . . Delay Rental paymaat. and 1hls Leise shell iemain In tbU
        fcn:111 and effect to the mne fldellt as payment o f ~ .

        (D) SHUT-IN: lnthc ewmt dut production of oil. ps. or1hetrcans'litua,ts is mlilllTUpfiDd 1D4 GOt marketed
        tbr • period of twelve (12) moadls, and then is no procludns well an Ille Lceeebo14 or lands
        pool6d/uni\iad thnwbh. 1..esae &bill 1beleaftlri • ~ tbr c:onstsur;tive prodacdon. pay a Shut-in
        Royalty equal in amount and tilqut.acy IO tile annaaJ Delay R.ental payment unn1 such      ame
                                                                                                    as pmducdon is
  Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-2 Filed: 08/18/20 Page: 38 of 58 PAGEID #: 188




                                                                                                         Case: 4:17-cv-00263-BYP Doc #: 1-1 Filed: 02/08/17 51 of 90. PageID #: 57
 .lli ; .· llillt ·!l It !i                         t      ii ·1 £ J             1-
                                                                                          "I
                                                                                          ,liq.. ,
                                                                                          If
                                                                                          1,I        -
                        1.. f • i;    I t!8. t' I              .i       -.. -.   .        a.ii
                                                                                          1~ ..
                      _('l(a.   ti   I·    i_g:W   "t 1 J                Ri      8.       salt
                                                                                          r.p
   ~                    I if
                          1 1 ,~      lf.'1Il
                                     f sl i
                                                   l"' i                                  J~I
                     11nU: -hUr iUH 'u .ilIf .
                  l                                                     41W&f

Jnuifi . d!!JhU!
                                                           q        •




          [tl1il11'l ;Jff~,, 11 1Jtt1•  it                 J((                   II
                                                                                                     e
   Jt                 1rlri11     I f'11l11 f~ ~,~ fJJi [l                                  1.1
 ··f'-!•
l, Jll~               JJJ•=t'ik~f)s   J.1 r .t t! 1111" ltlllt fa
                        •( wfl cf.ta lf 11 Ii' J                                            ll
                                                                                            i!
                      1!~J(r ;I i!iii I; IJ; ~,ll~                                   a~        8
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            52 of39
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 58 #: 189


                                                                                               •
             ri&br I> dllmp Ille Ila, ~ and caruffilms ufCll*lliaa ar payment of Ill)' m crarred. Losa . -
             so lccepl 11d raive GUI of the p!lllb:dGn. • the lffllW. rt:lliml a. 1lle paocb:dua of ada 1lllif. &IICb
             prapmtiallll llln ofllle 1lo,ally hm - - ... u Ille nambcr afLmohakl KIii iaclllded. ill tbe llllit
             ban IO 111D lalal 11111M ofacra in die GDit Odlcrwf8c, IS IO IIQ" pt of lht anfl, drilirg c,pmdaas In
             p.ep-.adola fbr ddJliD& s,redldGD. or . .In paluc::dDD limn the mir,, or JII.Wlfd of Royally. Snd·il
             Royally. Delay In MubtiDa JIIYIIICld or Delay Ranlal 8llriblmhle 18 aay paat of the mat (lftoladlng nan.
             I I r bid .land) lhal1 have die am• effect upon the 11rm1 ofdnl I.me• if a •D wen, loclllld GIi, or the
             IU1pct ~ llllribulllblc 1o. tbl l..eMeliold. ID die 1¥1111 of couftid Dr iac:omilleacJ bclMICI the
             Ltaehold ltm a:ril,ed to tile i....e, m.t 1111 kal pnipaty IIX Ill 1 - alculllloD ol lhe lands
             cowred l,y tu lAlue. or 1111 clledecl...,. amoact. Lessee may. 11 Ira opdoa, relY C111 Gm lans as beil'8
             detenDiallive fbr9-p!IIP09CI oftia ........

                        f6CIUJ]I§, 1.-. 111111 IIOl drill a - · an the u:udlo1d tridlin 300 fiict of my llldlttrn
             localed• die lcmcf,old widaoat J.caan Milrllt - - - . Lessor au no1 met-, lluildiag or atr111.1mt.
             ar plllll 111.Y n. wi1bin 200 feet ofa well or wllb1n 25 t.:t of a pipeline widaout lasec's wrilUll. acinseut.
             Leuar all 11111 lmpnm, IDDClify, clepdc. or msab nllds lDd tmUililll built by LIISee without I.ctMe's
             wtilln Cllllled.

                      CQNYUSlON TO smM(IE, Leuee .. . . . , . . . . lhe tipl IO CIIIMlt - Lcl&ebold or
            lmds poolcld/allilim IJalnwllh to pa 1f011CC. Al die dme or coownJcui, r.... suu pay LeMon
            pn,pcr.tiiDDm put fiw 1he   Pl,,,.,..~         ,as .IIIIDlinq in-., Well 4rllled )llllaat ID thia Lase
            usin& medlods of CIJcoJalq . . iaave1 • me pnmDy lcaplllCl by die llllmll ps ildultrr • ID II.
            ewm tbat an WIiia on ac r..ea.uow arrll• lads ~ dilmi,ida IIPe pe,maaeatly cwed
            ~ ...... all be paid. Conwnian tD . . . pa.yDICDt In. lfflGUDl epl to Dalay lt&lllaJ for
            u lq thcn:&ter • lhe ICllllold ar lads ~ ~ ..... used fiir p1 sllllllp or tbr
            PJv1ldiml of au IIICl'aae; lldl Catmnioa 1D Sb'8I JIIYIIIII' tbaU &II llecolllC clue upon 1he nm
            emuiDg Delly Rmlll mmhlrmy dde. The me of my part of Ille Lwlehold or Jaadl pooled or llllimed
            ~ fir fJle 'llllml8fClllld .... of -          « filr 111D prOIDCdGa of IIDnlcl . . wlD alllld 1bls Lea,e
                                                       ....- l,jl 11m 1.-, iriMfm1 tu not limid ro procluclim
            _,.... the .....,. 1m1 • to all •
            ripl&, ffl8lldleD of whelllm' die pn,dur:doa  and--.   riplS . .    owned....-   ar aepll'aldy.

                         DISPOSAL AMP 1NIJQ1QN WELLS, Lalor bellbJ l'llllt 1D Lesaeo 1be riabt to uiD wells
              IDlllor rums exfldi,g wells. lmJndma .--.y locdoD. ,_., aid ppellae -11111111 end 1t,1its or
              ny, ., any pm of dJD Lluebold « Jada pooW or llllllmd dlnwidl b die dlspma1 IDIL'ar iqJec:tiob
              lldu may suhsurface . . . other tbln a palab)c . . . . . . . . of air. pa. bl.. oamp1cdan ad pn,duclimt
                    Wle.,..
              fluids,              and any Jl)'druclitlon ldired • ....._ IDlll 811Y' murce. IDcllNfiD& t.t aot Umltild ro
              wen. CID die Leasebold or lads pooled or IIDil:bmd 1buwiah ar *- pl"Gpll'llea ad llllda ~ the
              l I I 1lh,ld • lmdl poolid. ar llllitiled lmnMilb, and ID ccmiact 1111 . . . . . . • ~ 1111 ftlqllinid. for 10
                    • DIICelllt)' ud .llqllfred bf Leslee fbr IIIIIP*I • bnla pn,vfdecl. ig it dat aplmlan or Ille
              •

                                                   cond-...,,.._
              primy term. i.... Is dilpoliaJ llldlCllr it;ecdlta fllD aq .......
              lmls pooJe4 ar uaiucid diemwlda or
                                                                                       **      andal,ma Ille Lamclliolll ar
                                                                           for ..-:b dllpal llldl• iqjealiarl ml thia lease
              Is aat bebw _........, by 111Y olhlr' pnmdaa mdliaed . . . . 11111 no     a11ier.....-   .1111ag FDD to
              Lalar mprmribedlllllelDdtr0 l.asce mlJ )lq 18 Lmllrtm IUD of one dioulend dolln(Sl,000.00) per
              y e a r . ~ ndlad to Lwr'1 OWllll'l1dp ID 6a L L ,M lllll llldnce II It bcms to die fi1Q aad
            aDdMded--.          t.gi1mhra UD 1be nm amiwrmy da of'lllis Laue ad -'41...- llld Imm ofdds
             1-, lnloftru to wand pOVllkms «mJned lmln appllrable to dap:1111114 ~ woUa. DB
             coatlm1e lllmllJly 11111.aer tor IO laiW M DlfllllllY IDd reqalr9d by 1..- &Ir puiposa ilt hewe1G
             pnmded llld 1111111 all ~ IIDIL'Gr fqjemon 'MDII IDcmd oa di& &:.NleNld •                °"  lmda pooJe4 er
              llllftim4lhefewld,flplJD!lml ................. lbs ifnqmi-ed'bytw....-.,,.-,
             « pwamnt4dal IIFlliadty li&YID& jarlldlcliGn,, l..ellClr slltU IJdllr a ICplllllel Dllposa1 and lldecdaa
            · ApemDcnt wi1h t..aee fbrlhc pmpo111 • lawia providacL

                   Tffl..B AlfQ INJIAlf,&T$, Lllaor bllllly wmall aelllftl1y 1111111 ..,_ 1IO clelmd dlle 1D tla
            Lcudlold 111d oonDIIIIIS ltull lAIIIIC 1111111 IIIM Cl* oa.;o,mmt _..., aad lbaD bw ...at of Ille
  Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-2 Filed: 08/18/20 Page: 40 of 58 PAGEID #: 190




                                                                                                 Case: 4:17-cv-00263-BYP Doc #: 1-1 Filed: 02/08/17 53 of 90. PageID #: 59
r · if if tf · .                 , 1 ,i t                  !, fi t .i l . . rJ 'I
 ..       · )J•t:a" ;,, iH 11P I                           oil;   l;lllit   U! ~             -
            &1
                 11
                      «•   ·J J , s             l J1 ·SI           ' .r

                           1
!Ji! !~iflt1J•1!                 I i(f!i iJ Jff tlt!Jf :jl :!JI Ir
11..1 ,111~J·1t·l ,
I I 'Jrfl 1 fli
                                 I Jr 1• 'I aJl ti: q, hi 1,,.; ii
                                            1
                                           111     fj[ 1ft 'i• wl~ f~
                                     t:'1,l I.~, l~i1r ( f!f I!~.!
                                 I                         i [                               e
  liJ
li .II.   J~!if! l,i~!f
          ltl1·1•1Jt1 l
                      f              ll-il 1 ltf I i ( I!1 (1w ,.,•, !
                                                                  -if(

!ill
  r       si    · J 1
          ,,1:l~l11lg       ir       8   ii"·   11
                                     ,tl,r 1 r1 11!,lr. r!! 1,,,
                                                     Ii'        1· l ..      11
                                                                                         1
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            54 of41
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 60 #: 191

                                                                                           e.

             proYisian of dds Lase imalid. void, or unet1bceable ander applicable law, die COWi all &iva the
             pzovisioa In Jl'l&Ut tft'ect possible under the law tn4 modify lbe pnrrilian 10 m 1D ccmform to tppliclble
             law ifthaJ CID be clalll iD I llllllllll' Milch doll IIOt bslnle lbe pllpCIIR af'this Lellse.

                      QllJNIERPAm, Tbis Lease may tie ...ad in 111111 ar mare eouma.-es. • afwbic:b will
             be dnmld 1D bD 11D aripal copy of lhia l...ellsc 1M a0 Df wbidl. wJien 'lllbn tapds, wUl IJe deemed IO
             OO!Dllltme au 111d llo rmt a&reamnt.               ·




             SB£ EXHIBlT "A· ATTACHED HERETO AND BY REFERENCE MADE A PART HEREOF.




                                                                  -~"-~
                                                                  Prlntad Name: Kenneth R. &lugelt


             --·---------                                         d~/?~
                                                                  Pl1n1lld Nlrme: sancr,a K. Shugalt
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            55 of42
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 61 #: 192




            pw) to be Iha pna1 . . _ . rama II....._. totht Wiil*' lnllnnenl, and ac:lnMfldg8d t18t ll8l'Wle
            8ICIICdlllt the __ tor . . pulllDHS lhanlln - - -
                    IN WITNESS WHEREOf, I h1181m Ill m, hind encl c,&dal 18111.
                                                         -IIRftlNolllyPubk _ _ _ _ _ __
                                                        ~NJic(lnlO: _ _ _ _ _ __
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-2 Filed: 08/18/20 Page: 43 of 58 PAGEID #: 193




                                                                                       -
                                                                                       0
                                                                                       w
                                                                                       "'d




                                                                                                  Case: 4:17-cv-00263-BYP Doc #: 1-1 Filed: 02/08/17 56 of 90. PageID #: 62
                                                                                       ~
                                                                                       ::i.
                                                                                       s.
      ~ ~                ,.             ~              ~ ~      lllf 11 1 t ..         t""
                                                                                       n,
                                                                                       Ill
                                                                                       [I)
                                                                                       n,


                                                                                       --
                                                                                       0

                                                                                       ~
                                                                                       -
                                                                                              e
    ... _ __ . I llli~=_rrJi
I•~tfliti                        _ rt JI'
                                       , " li~lil~11ripf        fiil :i
               1_ _ _ r • r • _1,i"li
                               iii            1._ 1 ... , _     • .. • .. 11 I   ;:i




                                             1                   11
dH1JI HHH IHIHIII
  ::1.,..I -.
                1
                  1
                i~1      h1
                           1lHII
            •111'11· tJl l1Ih
                  mla if Ji
                                 i I,P1- '11 u
                                   f) .            h _ I
                                                                                              e
          f t. ifs l ~                       a.r
uu i u1un1 tt•111Jii 11uJH , tHi 1 !
                          1
 Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-2 Filed: 08/18/20 Page: 44 of 58 PAGEID #: 194




                                                                                            Case: 4:17-cv-00263-BYP Doc #: 1-1 Filed: 02/08/17 57 of 90. PageID #: 63
                                   ~
                                   ~
                                                    ~
                                                    ~
                                                         ~
                                                         ~
                                                               -
                                                               ~       .~     .
                                                                              .    .
                                                                                   ~




r•tr1rlfilHl1'1flU!}!l HJi. !U1Ifl ,1H-,iJil·1~uuu~il1' 1
                                                                                        -
 ~i  1llrll1~1illll:II iltlftf if ,1 II lff ~,is~,!i:


·illt~ttt~l~lilifil l~!i!lliI Ii tl!ti!lli~l~t&                                         e

 fs ~t•i         L      .~   r~t           I    ~               ,       ~
Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-2 Filed: 08/18/20 Page: 45 of 58 PAGEID #: 195




                                                                                                    Case: 4:17-cv-00263-BYP Doc #: 1-1 Filed: 02/08/17 58 of 90. PageID #: 64
                             ..
                             ;-,I
                                               ...p.   _,.
                                                       !""
                                                               -
                                                               ,,.




     l ,r~~,11r·~1·'~a&51[~Blifl Jtl
 •z=~•~1~!tc1.!ll_!11tl!i1i?a~I•
                                 ~1~ g~,~~gllla•j&
                                     11~~-i~l~ilD·~-
                                                                                                -

                                                                                                e

    f   0.
             11
                  •--ii n   tJ" l"Ji{i li 1·11· i if
                                          11
                                                             Iii     J 9ti ~ irj .. 0 ; ~11 l
 Case: 2:20-cv-02469-MHW-KAJ Doc #: 11-2 Filed: 08/18/20 Page: 46 of 58 PAGEID #: 196




                                                                                                        Case: 4:17-cv-00263-BYP Doc #: 1-1 Filed: 02/08/17 59 of 90. PageID #: 65
                                         1r,= 1, 1Jli                      ~   JI           ti•
                      "'· r I I
                                  iti"t ·nrl It
                                  'r                              I (
                                                                  d· I             Jr .
                                                                                          r.
                                                                                          dr j      -
                           I If ll!11t!iD~J ll!1r·!Jiff. •1!:!t•r1'
                                           i '} '(J frr 1 l i I
ti
                          . 'l • a . f rl'
II,-=        ii   i I f I; i Ud!t}         t;~I~
                  r ~ 1tt~~!J. , _ ~~iiR YM~·~          i i hPl1 d! ii
                                                        it



                  i~ 61 I ~ ;I~• If! t         ..   .  _
                        I~ 1111,,1 [ I ii'it fliJlili!                                         II
                  I~  r      JlflJ• i[ • i i Jtr f1f )41'                                      f•   e
                  t   r                   ,1111
                                       !f~;lfJti
                                                        Ii il.11f 1l~tl1tl it
                                                                  1
                                                                          ii
                  s                        e-1 ., • I ~ I.i ffJ-IJ~f~f,Jt
                                       it .... ~ .,.
                                       .ff:;jll•       "~
                                                             &'
                                                              -
                                                                     ri_
                                                                      fJ
                                                                           •
                                                                               .
                                                                                   9-
                                         .             0
                                                       ~
                                                       11)
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            60 of47
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 66 #: 197
                                           e




                                                                    PAID-UP
                                                               OIL & GAS LEASE

                                                           ?4<J .. 4sq-sz70
                This Lease made 01-04-2011, by and between: Kand S Shugert Farms Li1aited Partnenhip, a
       FamDy Umited Partnership, whose address is 63568 County Home Rd, Lore City, OH 43755
       hereinafter collectively called "Lessor,"
                  and
                Patriot Land Company, LLC, whose address is 7716 Depot Rd, Unit l, Lisbon OH 44432,
       hereinafter caUed "Lessee."

                WJTNESSETII, that for and in consideration of Ten Dollars ($10.00) and other good and valuable
       consideration, the receipt and sufficiency of which is hereby acknowledged, and of the mutual covenants
       and agreements hereinafter set forth, the Lessor and Lessee agree as follows:

                LEASING CLAUSE. Lessor hereby leases exclusively to Lessee all the oil and gas (including, but not
      limited to coal seam gas, coalbed methane gas, coalbed gas, methane gas, gob gas, occluded methane/natural gas
      and all associated natural gas and other hydrocarbons and non-hydroaubons contained in, associated with.
      emitting from, or produced/originating within any folfflation, gob area, mined-<>ut area, coal seam, and all
      communicating zones), and their liquid or gaseous constituents, whether hydrocarbon or non-hydrocarbon,
      underlying the land herein ~ together with such exclusive rights as may be necessary or convenient for
      Lessee, at its election, to explore for, develop, produce, measure, and market production from the Leasehold,
      and from adjoining lands, using methods and techniques which are not restricted to cummt technology,
      including the right to conduct geophysical and other exploratory tests; to drill, maintain, operate, c:,ease to operate.
      plug, abandon, and remove wells; to use or install roam, eleclric power and telephone facilities, and to construct
      pipelines with appurtenant facilities, including data acquisition, compression and collection facilities for use in
      the production and transportation of products from the Leasehold or finm neighboring lands across the
      Leasehold, to use oi~ gas, to operate, maintain, repair, and remove material and equipment; to use and
      occupy the subsurface for a wellbore or wellbores to drill across, through and under the Leasehold.

                DESCRIPTION. The Leasehold is located in the Township of Union, in the County of Belmont,
      in the Stale of Ohio, and described as follows:

      Township: 8 Range: S
      Section: 26,3 l ,32 Tax Parcel No.: 39-00384.001, 39-00384.002, .,,-
         --      ,~~9.£()0if'.J!.1,000,
                      " .• · 1Bm 39-0063S .002.~_i!,.,..:....;t~_
                                                £-iA'A"'"i""'1ffioo.,.......o "iiio'Tn' ......L.:J
      ~211,~. 3fli.P043, ••                    ,a
      and is bounded formerly or currently as follows:                                                                     EXHIB1T
               On the North by lands of ; 1-70
               On the East by lands of     ; Mauresberger
                                                                                                                   I 1-D
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            61 of48
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 67 #: 198




                On the South by lands of      ; R Shugert
                On the West by lands of       ;R&F

       including lands acquired from      , by virtue of deed dated • and recorded in Belmont County Book:~
       at Page: ..at; and described for the purposes of Ibis agreement as containing a total of
       331.39229999!>99998 Leasehold acres, whether actually more or less, and including contiguous lands
       owned by Lessor. This Lease also covers and includes, in addition to that above described, all land, if any,
       contiguous or adjacent to or adjoining the land above described and (a) owned or claimed by Lessor, by
       limitation. prescription, possession. reversion or unrecorded instrument, or (b) as to which Lessor has a
       preference right of acquisition. Lessor agrees to execute any supplemental instrument requested by Lessee
       for a more complete or accurate description of said land. Sou. rce cleed : D 748/71,4

                LEASE TERM, This Lease shall remain in force for a primary term of Five (5) years from 12:00
      A.M.          01-04-2011 (effective date) to ll:S9 P.M. ,01-03-2016 (last day of primary tenn) and shall
      continue beyond the primary term as to the entirety of the Leasehold if any of the following is satisfied: (i)
      operations are conducted on the Leasehold or lands pooled/unitiz.ed therewith in search of oil, gas, or lheir
      constituents, or (ii) a well deemed by Lessee to be capable of production is located on the Leasehold or
      lands pooled/unimed therewith, or (iii) oil or gas, or lheir constituents, are produced from the Leasehold or
      lands pooled/unitw:d therewith, or (iv) if the Leasehold or lands pooled/unitiz.ed therewith is used for the
      underground storage of gas, or for the protection of stored gas, or (v) if prescribud payments are made, or
      (vi) if Lessee's operations are delayed. postponed or interrupted as a result of any coal, stone or other
      mining or mining related operation under any existing and effective lease, permit or authorization covering
      such operations on the leased premises or on other lands affecting the leased premises, such delay wiIJ
      automatically extend the primBJ)' or secondary tenn of this oil and gas lease without additional
      compensation or perfonnance by Lessee for a period of time equal lo any such delay. postponement or
      interruption.
                If there is any dispute concerning the extension of this Lease beyond the primary term by reason
      of any of the alternative mechanisms specified herein, the payment to the Lessor of the prescribed
      paymenlS provided below shall be conclusive evidence that the Lease has been extended beyond the
      primBJ)' tenn.
               EXTENSION OF PRIMARY TERM. Lessee has the option 10 extend the primary lerm of this
      Lease for one additional term of five (S) years from the expiration of the primary tenn of this Lease; said
      extension to be under the same ternlS and conditions as contained in this Lease. Lessee may exercise this
      option to extend
      this Lease if on or before the expiration date of the primary term of this Lease, Lessee pays or tenders to the
      Lessor or to the Lessor's credit an amount equal to the initial consideration given for the execution hereof.
      Exercise of this option is at Lessee's sole discretion and may be invoked by Lessee where no other
      alternative of lhe Lease Term clause extends this Lease beyond the primary tenn.

                NO AUTOMATIC TERMINATION OR FORFElllJRE.
      (A) CONSTRUCTION OF LEASE: The language of this Lease (including, but not limited to, the Lease
      Tenn and Extension of Tenn clauses) shall never be read as language of special limitation. This Lease
      shall be construed against tennination. forfeiture, cancellation or expiration and in favor of giving effect lo
      the continuation of this Lease where the circumstances exisl to maintain this Lease in effect under any of
      the altemati\le mechanisms set fonh above. In connection therewith, (i) a well shall be deemed to be
      capable of production if it has the capacity to produce a profit over operating eosts, without regard to any
      capital costs to drill or equip the weU, or to deliver lhe oil or gas to market, and (ii) the Lessee shall be
      deemed to be conducting operations in search of oil or gas, or their constituents, if the Lessee is engaged in
      geophysical and other exploratory work including, but nol limited to, activities to drill an initial well, to
      drill a new well, or to rework, stimulate. deepen, sidetrack, fi'ac, plug back in the same or different
      fonnation or repair a well or equipment on the Leasehold or any lands pooled/unitized therewith (such




                                            - - - - - · - - - .. ----
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            62 of49
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 68 #: 199




       activities shall include, but not be limited to, perfonning any preliminary or preparatory work necessary for
       drilling. conducting internal technical analysis to initiate and/or further develop a well, obtaining pennits
       and approvals associated therewith and may include reasonable gaps in activities provided that there is a
       continuum of activities showing a good faith effort to develop a well or that the cessation or interruption of
       activities was beyond the control of Lessee, including intenuptions caused by the acts of third parties over
       whom Lessee has no control or regulatory delays associated with any approval process required for
       conducting such activities).


                (B) LIMITATION OF FORFEITURE: This Lease shall never be subject to a civil action or
      proceeding to enforce a chtim of termination, cancellation. expiration or forfeiture due to any action or
      inaction by the Lessee. including but not limited to, making any prescribed payments authori1:ed under the
      tenns of this Lease, unless the Lessee has received written notice of Lessor's demand and thereafter fails or
      refuses to satisfy or provide justification responding to Lessor's demand within 60 days from the receipt of
      such notice. ·If Lessee timely responds to Lessor's demand. but in good faith disagrees with Lessor's
      position and sets forth the reasons therefore, such a response shall be deemed to satisfy this provision, this
      Lease shall continue in full force and effect and no further damages (or other claims for relict) will accrue
      in Lessor's favor during the pendency of the dispute. other than claims for payments that may be due under
      the terms of this Lease.

               PAYMENTS TO LESSOR. In addition to the bonus payment paid by Lessee for the execution
      hereof, Lessee covenants to pay Lessor, proportionate to Lessor's percentage of ownership as follows:

               (A) DELAY RENTAL: To pay Lessor as Delay Rental. after the first year, at a rate of five dollars
      (SS.00) per net acre per year payable in advance. The parties hereto agree that this is a Paid-Up Lease with
      no further Delay Rental and/or Delay in Marlceting payments due to Lessor during the primary term hereof.

               (B) ROYALTY: To pay Lessor as Royalty, less all taxes, assessments, and adjustments on
      production from the Leasehold, as follows:

           I. OIL: To deliver to the credit of Lessor a Royalty equal to fifteen percent (15%) of the gross
          revenue realiz.ed by Lessee for all oil and any constituents thereof produced and marketed from the
          Leasehold, less the cost to transport, handle, separate, meter, treat. process and market the oil.

                        2. GAS: To pay Lessor an amount equal to fifteen percent (15%) of the gross revenue
      realized by Lessee for all gas and the constituents thereof produced and marlceted ftom the Leasehold, less
      the cost to transport, gather, dehydrate, compress, market, meter, treat and process the gas and any losses in
      volumes to point of measurement that determines the revenue realized by Lessee. Lessee may withhold
      Royalty payment until such time as the total withheld exceeds fifty dollars ($50.00).

                (C) DELAY IN MARKETING: In the event that Lessee drills a well on the Leasehold or lands
      pooled/unitized therewith that is awaiting completion (such as hydraulic fracture stimulation), or that
      Lessee deems to be capable of production. but does not market producible gas, oil. or their constituents
      therefrom and there is no other basis for extending this Lease, Lessee shall pay after the primary tenn and
      until such time as marketing is established (or Lessee surrenders the Lease) a Delay in Marketing payment
      equal in amount and frequency to the annual Delay Rental payment, and this Lease shall remain in full
      force and effect to the same extent as payment of Royalty.




                                                                                                                        j
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            63 of50
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 69 #: 200

                                   e

       (D) SHUT-lN: In the event that production of oil, gas, or their constituents is interrupted and not marketed
       for a period of twelve (12) months, and there is no producing well on the Leasehold or lands
       pooled/unitized therewith, Lessee shall thereafter, as Royalty for constructive production, pay a Shut-in
       Royalty equal in amount and frequency to the annual Delay Rental payment until such time as production is
       re-established (or lessee sunenders the Lease) and this Lease shall remain in full force and effecL During
       Shut-in, Lessee shall have the right to rework, stimulate, or deepen any well on the Leasehold or to drill a
       new well on the Leasehold in an effort to re-establish production, whether from an original producing
       formation or from a different fonnation. In the event that the production from the only producing well on
       the Leasehold is interrupted for a period ofless than twelve ()2) months, this Lease shall remain in full
       force and effect without payment of Royalty or Shut-in Royalty.


                (E) DAMAGES: Lessee will remove unnecessary equipment and materials and m:laim all
       disturbed lands at the completion of activities, and Lessee agrees to repair any damaged improvements to
       the land and pay for the loss of growing crops or marketable timber.

                 (F) MANNER OF PAYMENT: Lessee shall make or tender all payments due hereunder by
       check, payable to Lessor. at Lessor's last known address, and Lessee may withhold any payment pending
       notification by Lessor of a change in addn:ss. Payment may be tendered by mail or any comparable method
       (e.g., Federal Express), and payment is deemed complete upon mailing or dispatch. Where the due date for
       any payment specified herein falls on a holiday, Saturday or Sunday, payment tendered (mailed or
       dispatched) on the next business day is timely.

                 (G) CHANGE IN LAND OWNERSHIP: Lessee shall not be bowid by any change in the
       ownership of the Leasehold until furnished with such docwnentation as Lessee may reasonably require.
       Pending the receipt of documentation, Lessee may elect either to continue to make or withhold payments as
       if such a change had not occurred.
                 (H) TITLE: If Lessee receives evidence that Lessor does not have title to all or any part of the
       rights herein leased, Lessee may immediately withhold payments that would be otherwise due and payable
       hereunder to Lessor until the adverse claim is fully resolved.

               (I) LIENS: Lessee may at its option pay and discharge any past due taxes, mortgages, judgments,
      or other liens and encumbrances on or against any land or interest included in the Leasehold; and Lessee
      shall be entitled to recover from the debtor, with legal interest and costs, by deduction &om any future
      payments to Lessor or by any other lawful means. In the event the leased lands ans encumbered by a prior
      mortgage, then, notwithstanding anything contained herein to the contrary, Lessee shall have the right to
      suspend the payment of any royalties due hereunder, without liability for interest, until such time as Lessor
      obtains at i1s own expense a subordination of the mortgage in a form acceptable to Lessee.

                (J} CHARACTERIZATION OF PAYMENTS: Payments set forth herein are covenants, not
      special limitations, regardless of the manner in which these payments may be invoked. Any failure on the
      part of the Lessee to timely or otherwise properly tender payment can never result in an automatic
      termination, expiration, cancellation, or forfeiture of this Lease. Lessor recognizes and acknowledges that
      oil and gas lease payments, in thefonn of rental, bonus and royalty, can vary depending on multiple factors
      and that this Lease is the product of good faith negotiations. Lessor hereby agrees that the payment tenns,
      as set forth herein. and any bonus payments paid to Lessor constitute full consideration for the Leasehold.
      Lessor further agrees that such payment tenns and bonus payments are final and that Lessor will not seek to
      amend or modify the lease payments, or seek additional consideration based upon any differing terms
      which Lessee has or will negotiate with any other lessor/oil and gas owner.

              (K) PAYMENT REDUCTIONS: If Lessor owns a lesser interest in the oil or gas than the entire
      undivided fee simple estate, then the rentals (except for Delay Rental payments as set fonh above),
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            64 of51
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 70 #: 201




       royalties and shut-in royalties hereunder shall be paid to Lessor only in the proportion which Lessor's
       interest bears to the whole and undivided fee.

                 UNITIZATION AND POOLING. Lessor grants Lessee the right to pool, unitize, or combine all
       or parts of the Leasehold with other lands, whether contiguous or not contiguous, leased or unleased,
       whether owned by Lessee or by others, at a time before or after drilling to create drilJing or production
       units either by contract right or pursuant to governmental authorization. Pooling or unitizing in one or
       more instances shall not exhaust Lessee's pooling and unitizing rights hereunder, and)..essee is granted the
       right to change the size, shape, and conditions of operation or payment of any unit created. Lessor agrees
       to accept and reQCive out of the production or the revenue realized from the production of such unit. such
       proportional share of the Royalty from each wiit well as the number of Leasehold acres incJuded in the unit
       bears to the total number of acres in the unit Otherwise, as to any part of the lDlit, drilling, operations in
       preparation for drilling, production, or shut-in production from the unit, or payment of Royalty, Shut-in
       Royalty, Delay in Marlceting payment or Delay Rental attributable to any part of the unit (including non-
       Leasehold land) shall have the same effect upon the tenns of this Lease as if a well were located on, or the
       subject activity attributable to, the Leasehold. In the event of conflict or inconsistency between the
       Leasehold acres ascribed to the Lease, and the local property tax assessment calculation of the lands
       covered by the Lease,' or the deeded acreage amount, Lessee may, at its option, rely on the latter as being
       detenninative for the purposes of this paragraph.

                FACILITIES. Lessee shall not drill a well on the Leasehold within 300 feet of any structure
       located on the Leasehold without Lessor's written consent. Lessor shall not erect any building or structure,
       or plant any trees within 200 feet of a well or within 25 feet of a pipeline without Lessee's written consent.
       Lessor shall not improve, modify, degrade, or restrict roads and facilities built by Lessee without Lessee's
       written consent.

                CONVERSION TO STORAGE. Lessee is hereby granted the right to convert the Leasehold or
       lands pooled/unitized therewith to gas storage. At the time of conversion, Lessee shall pay Lessor's
      proponionate part for the estimated recoverable gas remaining in any well drilled pursuant to this Lease
      using methods of calculating gas reserves as are generally accepted by the natural gas industry and, in the
      event that all wells on the Leasehold and/or lands pooled/unitized therewith have pennanently ceased
      production. Lessor shall be paid a Conversion to Storage payment in an amount equal to Delay Rental for
      as long thereafter as the Leasehold or lands pooled/unitized therewith is/are used for gas storage or for
      protection of gas storage; such Conversion to Storage payment shall first become due upon the next
      ensuing Delay Rental annjversary date. The use of any pan of the Leasehold or lands pooled or uniti7.ed
      therewith for the underground storage of gas, or for the protection of stored gas will extend this Lease
      beyond the primary tenn as to all rights granted by this Lease, including but not limited to production
      rights, regardless of whether the production and storage rights are owned together or separately.

                DISPOSAL AND INJECTION WELLS. Lessor hereby grants to Lessee the right lo drill wells
      and/or re-enter existing wells, including necessary location, roadway and pipeline easements and rights of
      way, on any part of the Leaseho~ or lands pooled or unitized therewith for the disposal and/or injection
      into any subsurface Sb'ata, other than a potable water strata. of air, gas, brine, comple1ion and production
      fluids, waste water and any hydrocarbon related substances from any source, including, but not limited to
      wells on dae Leasehold or lands pooled or unitized therewith or from properties and lands outside the
      Leasehold or lands pooled or unitized therewith, and to conduct all operations as may be required, for so
      long as necessary and required by Lessee for purposes as herein provided. lf, at the expiration of the
      primary tenn, Lessee is disposing and/or injecting into any subsurface strata underlying the Leasehold or
      lands pooled or uniti7.Cd therewith or conducting operations for such disposal and/or injection and this lease
      is not being maintained by any other provision contained herein and no other payments are being made to
      Lessor as prescribed hereunder. Lessee shall pay to Lessor the sum of one thousand dollars ($1,000.00) per
      year, proportionately reduced to Lessor's ownership in the Leasehold and surface as it bears to the full and
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            65 of52
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 71 #: 202




       undivided estate, beginning on the next anniversary date of this Lease and said payment and term of this
       Lease, insofar as to tenns and provisions contained herein applicable to disposal and injection wells, shall
       continue annually thereafter for so long as necessary and required by Lessee for purposes as herein
       provided and until all disposal and/or injection wells located on the Leasehold or on lands pooled or
       unitb:ed therewith are plugged and abandoned. Lessor agrees that if required by Lessee, regulatory agency
       or governmental authority having jurisdiction, Lessor shall enter a separate Disposal and Injection
       Agreement with Lessee for the purposes as herein provided.

                TITLE AND INTERESTS. Lessor hereby wB1TBnts generally and agrees to defend title to the
       Leasehold and covenants that Lessee shall have quiet enjoyment hereunder and shall have benefit of the
       doctrine of after acquired title. Should any person having title to the Leasehold fail to execute this Lease,
       the Lease shall nevertheless be binding upon all persons who do execute it as Lessor.

                LEASE DEVELOPMENT. There is no implied covenant to drill, prevent drainage, further
      develop or market production within the primary tenn or any extension of term of this Lease. There shall
      be no Leasehold forfeiture, tcnnination, expiration or cancellation for failure to comply with said implied
      covenants. Provisions herein, including but not limited, 10 the prescribed payments, constitute full
      compensation for the privileges herein granted.
                COVENANTS. This Lease and its expressed or implied covenants shall not be subject to
      termination, forfeiture of rights, or damages due to failure to comply with obligations if compliance is
      effectively prevented by federal, state, or local law, regulation, or decree, or the acts of God and/or third
      parties over whom Lessee has no control.
               ARBITRATION. In the event of a disagreement between Lessor and Lessee concerning this
      Lease or the associated Order of Payment, perfonnance thereunder, or damages caused by Lessee's
      operations, the resolution of all such disputes shall be detennined by arbitration in accordance with the
      rules of the American Arbitration Association. Arbitration shall be the exclusive remedy and cover all
      disputes, including but not limited to, the fonnation, execution, validity and perfonnance of the Lease and
      Order of Payment. All fees and costs associated with the arbitration shall be borne equally by Lessor and
      Lessee.

               ENTIRE CONTRACT, The entire agreement between Lessor and Lessee is embodied herein and
      in the associated Order of Payment (if any). No oral warranties, representations, or promlses have been
      made or relied upon by either party as an inducement to or modification of this Lease.

               TITLE CURATIVE. Lessor agrees to execute affidavits, ratifications, amendments, permits and
      other instruments as may be necessary to cany out the purpose of this lease.

                SURRENDER. Lessee, at any time, and from time to time, may surrender and cancel this Lease
      as to all or any part of the Leasehold by recording a SWTender of Lease and thereupon this Lease, and the
      rights and obligations of the parties hereunder, shall terminate as to the part so surrendered; provided,
      however, lb.at upon each SWTCnder as to any part of the Leasehold, Lessee shall have reasonable and
      convenient easements for then existing wells, pipelines, pole lines, roadways and other facilities on the
      lands surrendered.

                SUCCESSORS. All rights, duties, and liabilities herein benefit and bind Lessor and Lessee and
      their heirs, suCCCS$OtS, and assigns.

                FORCE MAJEURE. All express or implied covenants of this Lease shall be subject to all
      applicable laws, rules, regulations and orders. When drilling, reworking, production or other operations
      hereunder, or Lessee's fulfillment of its obligations hereunder are prevented or delayed by such laws, rules,
      regulations or orders, or by inability to obtain necessary permits, equipment, services, material, water,
      electricity, fuel, access or easements, or by fJrC, flood, adverse weather conditions, war, sabotage, ~betlion,
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            66 of53
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 72 #: 203




       insurrection, riot, strike or labor disputes, or by inability to obtain a satisfactory madcet for production or
       failure of purc:hasen or caniers to take or lransport such production, or by any other cause not reasonably
       within Lessee's control, this Lease shall not tenninate. in whole or in part, because of such prevention or
       delay, and, at Lessee's option. the period of such prevention or delay shaJI be added to the tenn hereof.
       Lessee shall not be liable in damages for breach of any express or implied covenants of this Lease for
       failme to comply therewith, if compliance is prevented by, or failure is the result of any applicable laws,
       rules, regulations or orders or operation of force majeure.

                 SEVERABILITY. This Lease is intended to comply with all applicable laws, rules, regulations,
       ordinances and governmental orders. If any provision of this Lease is held by a court of competent
       jurisdiction to be invalid, void, or unenforceable, the remaining provisions shall survive and continue in full
       force and effect to the maximum extent allowed by law. If a court of competent jurisdiction holds any
       provision of this Lease invalid, void. or unenfon:eable under applicable law, the court shall give the
       provision the greatest effect possible under the law and modify the provision so as to confonn to applicable
       law if that can be done in a mamier which does not frustrate the purpose ofthis Lease.

                COUNTERPARTS. This Lease may be executed in one or more counterparts, each of which will
       be deemed to be an original copy of this Lease and all of which, when taken together, will be deemed to
       constitute one and the same agreement

       SEE EXHIBIT "a" ATTACHED HERETO AND BY REFERENCE MADE A PART HEREOF.


       IN Wl'INESS WHEREOF, Lessor hereunto sets hand and seal.



                                                              LESSOR
       Wimcss _ _ _ _ _ _ _ _ __                        ft/1-S s 1' "2e,.T far 1"'1..s· L, R
                                                         /,'I. J.teh Hef I, Sh vq e.r-t- /!-, f,
                                                       Prmted Name: K&S Shugcrt Fllfflls

      Wilness _ _ _ _ _ _ _ _ __
                                                        x~~
                                                       Printed Name:
                                                         )\         -------

                                                      .~~
      WiblCSs _ _ _ _ _ _ _ _ __




                                                                                                                         j
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            67 of54
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 73 #: 204




                                                       ACKNOWLEDGMENT


       STATE OF-{)/j-..,.~
                      ..,...'' - - - - - - -              )
                                                          ) ss
       COUNTY OF       J!elmont                           )

        h . . _ ~ · sS day of              /l},J.L,L                .
                                                                   2011. before me, a Nolary Public, personally appeared
       lpn
       instrument, and
                       i1:'itnown to me (or sa'iieirctorlly proven) to be the person whose name Is subscribed to the within
                         owledged that he/she executed the same for the purposes therein contained.

                 IN WITNESS WHEREOF, I hereunto set my hand and o~cial seal.                    ~ ·                     ~
                                Robert Dickey, Notary Public
                                                                           S1gnature/NotaJyPubl .   __J___
                                   STATE OF OHIO                    Name/Notary Public ( p r i n t ) : - - - - - -
                               IJ Commluion &pim Mav 19, 2013
                                                                        My Commission Expires:_ _ _ _ _ _ _ __

                                                      ACKNOWLEDGMENT

       STATEOF      ~                                    )

       COUNTY     OF          ~,MU,                      )ss
                                                         )

      ll.J_ _..P,n _t~s $ day of           ~               , 2011. bef9re me. a Notary Public, personally appeared
     l1TJ/llJJ.. l]/K&S..JM, who aclcnowlcdgedhimdto be the P/{.IH ~ of Patriot Land Company, LLC. and that
       in that capacity, being authorized to do so, executed the foregoing instrument for the purposes therein contained.

                 IN WITNESS WHEREOF, I hereunto set my hand and o~cial seal.                     -~~
                                                                                                   · I

                                                                          Signature/Notary Pubh.,._._-._.__....,_       _
                                                                                                                 ,,.....,--""'1--



                               flinlll  l....,...,Mli
                                     STATE OF OHIO
                                                                          Namc/Notary Public (prin . ---=----'--

                                                                          My Commission Expires:_ _ _ _ _ _ __
                              ., c.-•• &;Ill w.., 16,.
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            68 of55
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 74 #: 205



1.04 Patriot Lease 010411




                                                            EXHIBIT"•"

       This Exhibit "a" is attached to and made a part of that certain Oil and Gas Lease dated the      Ol--04-2011, by and
        between K & S Shugert Fanns , as Lessor,

        and

       Patriot Land Company, LLC, as Lessee. If any of the following provisions conflict with or are inconsistent with the
       printed provisions or tams of this Lease, the following provisions shall control.

       Lessor hereby warrants that Lessor ii not c:urnntly receiving any bonus, reaW. production royalty as the resuH
       of any prior oll and ps lease c:overln1 any or all of the sabjec:t premises, and that there are no eommereially
       producing weU. currently esisting on the subject premises, or upon other lands within the boundaries of •
       drllHog or production unit utilizing all or a part ofthe subject premises.


              l.     Gcwerning Law - This Agreement shall be governed by and construed in accordance with the
                     laws of the Columbiana County Courts.
              2.     Market Enhancement Clause - It is agreed between the Lessor and Lessee that, notwithstanding
                    any language herein to the contrary, all oil, gas or other proceeds accruing to the Lessor under this
                     lease or by state Jaw shall be without deduction, directly or indirectly, for the cost of producing,
                    gathering, storing, dehydrating and marketing the oil, gas and other products produced hereunder
                    to transform the produet into marketable fonn; however. any such costs which result in enhancing
                    the value of the marketable oil, gas or other products to receive a better price may be deducted
                    from Lessor's share of production so long as they are based on Lessee's acwal cost of such
                    enhancements. However. in no event shall Lessor receive a price that is less than. or more than,
                    the price received by Lessee.
              3.    No Storage Rights Clause - Lessee agrees the herein described Leased premises shall not be used
                    for the purpose of gas storage as defined by the Federal Energy Regulatory Commission. Any
                    reference to gas storage contained in this lease is hereby deleted. If Lessor wishes to enter into an
                    agreement regiltding gas storage using the leased premises with a third party. Lessor shall first
                    give Lessee written notice of the identity of the third party, the price or the consideration for which
                    the third party is prepared to offer, the effective date and closing date of the transactions and any
                    other infonnation respecting the transaction which Lessee believes would be material to the
                   exen:ise of the offering. Lessor does hereby grant Lessee the first option and right to purchase the
                   gu storage rights by matching and tendering to the Lessor any third partyts offering within 30
                   days ifrec:eipt of notice from Lessor.
              4.    Water Testing - Prior to the commencement of drilling operations by Lessee, Lessee shall test
                   Lessor's water supply well if located within 500 feet (SOO') of the surface location of the proposed
                   drilling well bore. Should Lessor experience a material adverse change in the quality of Lessor's
                   water supply as the resuh of the drilling of any such well by Lessee, during or within two months
                   after the completion of Lessee's drilling operations, Lessee shall promptly after receipt ofLessor's
                   written request, sample and test Lessor's water supply at Lessee's expense. Should such test
                   reftect a material advene change as the resuh of Lessee's drilling operations. Lessee, at Lessee's
                   expense, ~ s to provide Lessor with potable water until such time as Lessor's water sources has
                   been repaired or replaced with a source of substantially similar quality.
           5.      No Disposal Clause - The right to dispose of any waste products, including, but not limited to,
                   waste water and/or brine upon the leased premises is specifically excluded.
           6.      Use Of Water Clause - Upon the express written consent of Lessor, Lessee shall have the right
                   to drill one water well on Lessor's premises for uses associated with Lessee's operations except
                   said well shall not be used for injection. hydraulic fracking or drilling. The righJ 10 utilize any
                   other potable water and/or water from currently existing wells, tanks, ponds, reservoirs or any
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            69 of56
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 75 #: 206




                other source located on the leased premises is specifically excluded without the express written
                consent ftom the Lessor under a separate agreement.
         7. Timber • Lessee and Lessor agree that prior to the removal of any and all marketable timber
                resulting from Lessee's operations under the terms of this Lease, a qualified third party forester
               shall conduct an appraisal, and Lessee shall pay Lessor the said appraisal value prior to harvesting.
         8. Clean Up - On completion of any operations. Lessee shall restore the leased premises to pre-
               drilling conditions, remove all debris, equipment and personal property which Lessee placed on
               the leased premises (except for equipment needed for the operation of producing wells), which
               shall be removed within six (6) months aft.er a well pennanently ceases to produce.
         9. Prohibition Activi1ies - Lessee is prohibited from conducting aerial spraying upon any portion of
               Lease Premises. Lessee is prohibited from burning of brush or other waste materials upon any
               portion of the leased premises unless temporary during drilling. Lessee is prohibited from placing
               living quarters of any type on the leased premises. Lessee is prohibited from perfonning any
               activity which is not expressly pennitted pursuant to the tenns and conditions of this Lease.
         10. Reclamation - Lessee shaJI construct or install all well sites, access roads and pipeline rights-of.
               way in manner which would minimize any related soil erosion. Further, all related surface
               reclamation shall be done in a manner which restores said land as nearly to original contours as
               reasonably possible.
         11. Fences and Gates - Lessee shall promptly replace any fences removed by Lessee during its
               operations on said land and further !!hall constn1ct gatr.s on all access roads on said land upon
               request of Lessor
         12. Hold Harmless - Lessee shall indemnify and hold Lessor harmless from any and all liability.
               liens, demands, judgments, suits, and claims of any kind or character arising out of, in connection
               with, or relating to Lessee's operations under the terms of this Lease, including, but not limited to,
              environmental issues, claims for injwy to or death of any persons, or damage, loss or destruction
              of any property, real or personal, under any theory of tort, contract, or strict liability, Lessee
              further covenants and agrees to defend any suits brought against Lessor on any claims. and to pay
              any judgment against Lessor resulting from any suit or suits, together with all costs and expenses
              relating to any claims, including attorney's fees, arising from Lessees operations under the terms
              of this lease. Lessor, if it so elects, shall have the right to participate, at it sole expense, in its
              defense in any suits in which it may be a party, without relieving Lessee of the obligation to
              defend Lessor.
         13. Gas Compensation • If, and only if, Lessor is entitled to receive free gas by vinue of the
              ownership of the surface of the leased premises on which the wellhead is localed and either all the
              oil and gas underlying the same, or an undivided interest in the oil and gas underlying the same, or
             the express record title right to receive free gas, then upon approval of Lessor's written request for
              free gas, and after Lessor has obtained I 00%1 written consent from all owners having lhe legal
              right to receive revenue from a productive well on the leased premises, and Lessor's execution of
              L~see's Delivery of Free Oas and Overbum Gas productive Agreement, one (I) Lessor may lay a
              line to any one ( 1) producing gas well on the leased premises and take up to two hundred thousand
             (200,000) cubic feet of gas during any single twelve (12) month period for domestic use in one
              currently existing primary dwelling owned at all times by Lessor and located within a one
             thousand (J ,000') foot radius from said well on the leased premises; subject. however to such well
             being capable of producing in commercial quantities and of commercial quality suitable for
             domestic use; the existence and availability of a local distribution company willing to administer,
             control, monitor, and service such free gas usage to the specifications and requirements of Lessee;
             and subject further to the use, maintenance, operation, production, limited deliverability, and right
             of shut-in and/or plugging and abandonment by Lessee of its well(s), equipment and pipelines on
             the leased premises. Lessor shall secure such gas by sen·ice line laid to and connectoo to such well
             on said leased premises in accordance with all applicable laws, rules and regulations. the point of
             connection to be designated by Lessee and Lessor shall assume the entire risk and all expenses
             associated with securing and using such gas and agrees, lo die fullest extent of applicable law. to
Case: Case:
      2:20-cv-02469-MHW-KAJ
            4:17-cv-00263-BYP Doc
                               Doc#:#:11-2
                                       1-1 Filed:
                                           Filed: 08/18/20
                                                   02/08/17Page:
                                                            70 of57
                                                                  90.of PageID
                                                                        58 PAGEID
                                                                               #: 76 #: 207




               release and indemnify Lessee from and against any and all claims or causes of action arising there
               from or relating thereto. If Lessor in any year uses in excess of the quantity provided for herein,
               Lessor shall pay for all overbum gas at the current established retail rate in the area or at the rated
               charged by the Jooll distribution company administering the free gas usage, but Lessee assumes no
               obligation to furnish Lessor with gas in excess of the quantity provided herein. The measurement
               and regulation of such gas shall be by meter regulators furnished by Lessor, subject to Lessee's
               approval, and set at the tap on the well. Notwithstanding the foregoing provisions, in the event the
               leased premises are made a part of a unit or pooled with other acreage and the well(s) has been
               drilled on another lease, the Lessor hereunder will not be entitled to use wellhead gas, free or
               otherwise. The rights granted herein related to free gas are not assignable or transferable to a party
               not currently owning an interest in the leasehold premises. Notwithstanding the foregoing, the
               specific tenns and conditions of free gas l.!se shaU be governed and controlted by the Agreement
               for Delivery of Free Gas and Overbum Gas. Lessee shall be fully relieved of any further
               obligation to provide free gas or alternative payment to Lessor if any of the conditions provided
               hereinabove are not satisfied. At the time application is made for free gas, Lessee shall have the
               option to make an annual cash payment to the qualified applicant of One Thousand and 00/100
               Dollars ($1,000.00) in lieu of providing free gas and said sum shall thereafter pennanently
               discharge Lessee's obligation under this lease to provide gas free of cost to Lessor, his successors,
               heirs and assigns.
          14. No Other Mlnerals - This lease shall cover only oil and gas and related hydrocarbons (but no coal
               bed methane) that may be produced from the well bore; and all other minerals including, but not
               limited to, lignite coa~ uranium, sulfur, gravel, copper, and metallic ores are not included in this
               Lease.
          IS. Shut In - It is understood and agreed that this lease may not be maintained in force for any
               continuous period of time longer than four (4) consecutive years after the expirations of the
               primary tenn hereof solely by the provision of the shut-in royalty clause. The shut-in status of any
               welt shall persist only so long as it is necessary to correct, through the exercise of good faith and
               due diligence, the condition giving the rise to the shut-in of the well.
          16. Pugh Clause - In the event a pooled unit is created which encompasses land located outside the
               lease premises and some, but not all, of the Leasehold premises, any drilling completing, testing,
               deepening operations or reworking operations on or production from a well located on that pooled
               unit shall continue this Lease in full force and effect but only as to that part of the lease premises
               contained within the pooled unit and only as to those fonnations and horizons found from the
               surface down to the deepest depth drilled; specificaJly, this lease shall automatically terminate two
              (2) years ("Extended Tenn") after the expiration of the primary tenn or any extension provided
               herein as to such portions of leased premises not contained within a pooled unit and those
              formations and hori7.0ns below the deepest depth drilled. However, Lessee may. at its option, pay
              the extension payment included in this lease one time, and one time only, prior to the expiration of
              the two (2) year Extended Tenn on the portions of the Leasehold not included in a production unit
              or below the deepest depth drilled to continue aJI of its rights in and to the Leasehold or surrender
              such portions of the Leasehold not included in a production unit or those fonnations and horizons
              found below the deepest depth drilled.
          17. Location Approval - Before commencing surface disturbing operations on the Leased Premises.
              Lessee agrees to consult with Lessor on the location of all wells, roads, pipelines, gates, and other
              equipment so as to minimize disruption of Lessor's use of the Leased Premises. To the degree
              practicable, operations shall be designed and laid out to be concentrated in a single area so as to
              avoid unnecessary utitii.ation of surface areas. To the degree practicable, pipelines and roadways
              are to be within the same corridor. Without a separate written agreement between Lessor and
              Lessee, no pump stations, lm1k batteries, pipelines, dryers or separators shall be located on the
              Leased Premises unless they are for the sole purpose of transporting, processing, or treating gas
              from the Leased Premises or lands pooled or unitized theo::with, and those shall not be located-
              nearer than, (and no well shall be drilled nearer than) four hundred (400) feet from any dwelling or
  Case: Case:
        2:20-cv-02469-MHW-KAJ
              4:17-cv-00263-BYP Doc
                                 Doc#:#:11-2
                                         1-1 Filed:
                                             Filed: 08/18/20
                                                     02/08/17Page:
                                                              71 of58
                                                                    90.of PageID
                                                                          58 PAGEID
                                                                                 #: 77 #: 208




                  residential structure or two hundred (200) feet tom any bam or other non-residential structure
                  then on the Leased Premises without the Lessor's written consent                  .
              1s. Setbaekl • No Drilling within four hundred (400) feet from any dwelling or residential strUCture
                  or two hundred (200) feet fi"OJD any '*11 or other non-residential structure then on the Leased
                    Premises without the Lessor's writrm consent.
              19. Well Locatloll Fee - Lessee agrees to pay Lessor a well location fee in the amount of Tea
                   Thousand Dollars ($10,000.00) for the initial well site. provided a well site is built on die surface
                   owned by the lessor. and such land is covered by this lease. This Well Location Fee shall be for
                   the entire compensation for all reasonable and eU&tomary damages caused by operations of Lessee.
                   its employees, con1raetOl'S. sub-cmdractors, agents and representatives, pursuant to and including.
                   but not limited to, the drilling, equipping. operating, repairin& reworldng, maiittaming, laying of
                   well site garhering and flow lints, and t'or plugging of an oil and/or gas well on Lessor's property.
                   Said coq,ensation does not include damages to Lessor's surface area and vegetation D'OID any
                   ealBStrOphic incidents (i.e. fires. sinkholes, etc.) caused by operations by Lessee, its employees,
                   coll1rKtml, sub-contractors, agents or representatives.
              20. Commencement or Operations - Commencement of Operations shaJl be defined as Lessee
                   having secw-ed a drilling permit ftom the S1ate and further entering upon tht herein premises with
                   equipment necessary to build any access road(s) for drilling of a well subsequently followed
                   within 6 months by a drilling rig for the spudding of the weJI to be drilled. Once dn1ling
                  .operations commence, any applicable delay rentals will no longer be required to maintain the
                    lease.
              21. Audia- Lessor shall have the right to request an itemmd list of deductions from Lessee once in
                  any 12 month period by written request.
              22. UnidDtionJPooting- No pooled unit for any well that includes lateral or horimntal drilling shall
                  exceed six hundred forty (640) acres.                                                  , ~~
              23. Payments to Lcuor -To pay Lessor as Delay Renllll. a rate of two thousand dollars {S2888.80)
                  per net acre payable in advance for a period of five years, ..initial tenn". The parties hereto agree
                  that this is a Paid-Up Lease with DO further Delay Rental and/or Delay in Markeling payments due
                  to Lessor during the primary mnn hereof. Payment of any delay rental during the five year
                  Primary Tenn shall be deemed paid in adv~ce as part of the initial bonus payment to Lessor. If
                  royalties paid to Lessor. for aoy period of time in affect ex.eept for that period the amount of the
                  delay rental, then the delay renral shall be deemed offset by the royalty payments. and no delay
                  ren1al shalll be owed for that period.
              24. Payment- Lease payment will be due on or before June 30. 2011.


          This addendum to lease dated     day of    , 2011 is consented hemo, by:



          Lessor:                                              Lessee:




---------------·--···---····--
